 

 

 

[image.jpg]

 

 

 

 



Real Property APNs Listed on Exhibit A attached herto   MT. MCKINLEY RECORDING
DISTRICT   Recording Requested By, and when Recorded, return to: Brian Klemsz,
Bohemian Companies 1601 Officers Row, Vancouver, WA 98661



 

 

 




DEED OF TRUST, SECURITY AGREEMENT,
ASSIGNMENT OF PRODUCTION, RENTS AND LEASEHOLD INTERESTS, FINANCING STATEMENT AND
FIXTURE FILING

FROM

WESTMOUNTAIN GOLD, INC. and TERRA GOLD CORP., as Grantors

TO

FIDELITY TITLE COMPANY, as Trustee

AND

BOCO INVESTMENTS, LLC, as Beneficiary




DATED AS OF JANUARY 31, 2017




THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS.

THIS INSTRUMENT SECURES FUTURE ADVANCES.

THIS DEED OF TRUST SECURES AN UNLIMITED MAXIMUM PRINCIPAL AMOUNT.

THE OBLIGATIONS SECURED HEREUNDER AT THE TIME OF FILING TOTAL MORE THAN
$7,000,000 IN PRINCIPAL ONLY, EXCLUSIVE OF ACCRUED INTEREST.

THIS INSTRUMENT COVERS FIXTURES AND GOODS THAT WILL BECOME FIXTURES ON THE
PROPERTY DESCRIBED IN EXHIBIT A.

THIS INSTRUMENT COVERS AS-EXTRACTED COLLATERAL.




--------------------------------------------------------------------------------



DEED OF TRUST, SECURITY AGREEMENT,
ASSIGNMENT OF PRODUCTION, RENTS AND LEASEHOLD INTERESTS, FINANCING STATEMENT AND
FIXTURE FILING


 


This Deed of Trust, Security Agreement, Assignment of Production, Rents and
Leasehold Interests and Financing Statement (the “Deed of Trust”) is entered
into by and among WestMountain Gold, Inc., a Colorado corporation whose address
is 120 E. Lake Street, Suite 401, Sandpoint, ID 83864 (herein called “WMTN”),
Terra Gold Corporation, an Alaska corporation whose address is also 120 E. Lake
Street, Suite 401, Sandpoint, ID 83864 (herein called “TGC”) (WMTN and TGC are
herein called “Grantors”), Fidelity Title Agency of Alaska, LLC, an Alaska
limited liability company whose address is 3150 C Street, Suite 220, Anchorage,
AK 99503 (herein called “Trustee”), and BOCO Investments, LLC, a Colorado
limited liability company whose address is 262 E. Mountain Ave., Fort Collins,
CO 80524 (herein called “BOCO” or “Beneficiary”).

Recitals

A.

WMTN is an exploration stage mining company and TGC is WMTN’s wholly owned
subsidiary.

B.

TGC holds a Miscellaneous Land Use Permit (a “MLUP”) under Application for
Permits to Mine in Alaska (“APMA”) #3001 approved by The Alaska Department of
Natural Resources (the “ADNR”).

C.

ADNR is requiring TGC to furnish an acceptable security in accordance with 11
AAC 96.060 (the “Performance Guaranty”) in order to maintain TGC’s MLUP under
APMA #3001.

D.

In connection with that certain Pledge Agreement between WMTN, TGC, and BOCO
dated on even date hereof (the “Pledge Agreement”), BOCO has provided the
Performance Guaranty on behalf of TGC for the benefit of the ADNR in the form of
a certificate of deposit in the amount of $1,224,140.00 (the “ADNR CD”).  This
Deed of Trust secures the repayment of the ADNR CD, any and all of the Grantors’
obligations under the Pledge Agreement, and any and all other financial
obligations Debtors, or either of them, may have to Beneficiary (as further
enumerated in the Pledge Agreement).  Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Pledge Agreement.

C.

Grantors own, hold, use, have the benefit of or have an option to purchase those
certain properties consisting of State of Alaska mining claim locations (“State
Mining Claims”), mineral rights, leasehold interests and other rights and
interests in that certain property approximately 125 miles west-northwest of
Anchorage, Alaska as further described herein, including on Exhibit A attached
hereto and incorporated herein by reference, which are commonly referred to as
the “Mine”.   

D.

Upon foreclosure, pursuant to the terms and conditions stated herein, the
Beneficiary may elect to pursue a non-judicial foreclosure pursuant to the power
of sale granted herein or a judicial foreclosure.   

--------------------------------------------------------------------------------



Agreement

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1 -

CREATION OF SECURITY

Section 1.1 Grant.  In consideration of the credit advanced under the Pledge
Agreement, and in consideration of the mutual covenants contained therein and
herein, and for the purpose of securing payment and performance of the
Obligations (as defined below in Section 1.4), Grantors hereby grant, bargain,
sell, warrant, assign, pledge, transfer and convey to the Trustee, IN TRUST,
WITH POWER OF SALE, and right of entry and possession, subject to the terms
hereof, for the benefit of the Beneficiary, all right, title and interest in and
to the following real and personal property, rights, title and interests
(collectively, the “Collateral”), whether presently owned or held or hereafter
acquired:

(a) Lands and Realty.  All (i) lands and real property, including all fee,
leasehold, mineral, option rights, patented mining claims, patented millsite
claims, unpatented mining claims (lode and placer), unpatented millsites, State
Mining Claims, tunnel sites and rights, amended claims, relocated claims,
royalties and other real property interests (whether surface, underground,
mineral, or other), and (ii) leases and subleases (howsoever named or
characterized), licenses of use, exploration agreements, joint venture
agreements and other agreements and rights in, to or relating to land or
minerals or the use, development, exploitation or extraction of any part thereof
or of any mineral therefrom, including the leasehold interest covered thereby
(collectively, the “Leases”), including any extensions, continuation,
reinstatements or renewals; in each case, with the foregoing rights, titles and
interests being more particularly described on Exhibit A attached hereto and
incorporated herein by reference (collectively, the “Lands”);

(b) Additional Land.  All additional lands, estates, rights and interests
hereafter acquired by either of the Grantors for use in connection with the
Lands and the development of the Lands and all additional lands, estates, rights
and interests therein which may, from time to time, by amendment, modification,
supplement or otherwise, be expressly made subject to the lien of this
instrument, including whether by the location of new unpatented mining or
millsite claims, the amendment of any unpatented mining or millsite claims, the
relocation of any unpatented mining or millsite claims or State Mining Claims,
the acquisition of property or otherwise, all of which shall be included in and
constitute part of the Lands;

(c) Gold, Silver and Minerals.  All gold, silver and other ores, minerals,
metals, mineral elements and compounds, dore, concentrate, veins, lodes and
mineral deposits that are on, in, under, extending from or into, produced or to
be produced from, stored, stacked, handled, processed, refined, beneficiated,
transported or marketed on or from all or any part of the Lands, including
“As-Extracted Collateral” as defined in Alaska Statute (“AS”) 9.102 (Section
9.102  of the Alaska Uniform Commercial Code (as amended from time to time, the
“UCC”)), all whether in place, extracted, produced, processed, stored or
otherwise severed (collectively, the “Minerals”);

1

--------------------------------------------------------------------------------





(d) Fixtures and Improvements.  All buildings, structures, additions, mills,
crushers, facilities, offices, shops, tanks, pipelines, fixtures and other
improvements, howsoever designated, now or hereafter located or constructed on
the Lands, affixed to the Lands or otherwise related to or associated with the
Lands and the improvements thereon (collectively, the “Improvements”);

(e) Water Rights.  All water, water rights (whether vested, certificated,
permitted or otherwise, whether or not adjudicated, and whether or not with a
place of use or point of diversion on the Lands), water right applications,
reservoirs and reservoir rights, ditches and ditch rights, irrigation systems
and irrigation rights, wells, well permits and other rights of use appertaining
or belonging to or used in connection with the Lands and all wells, pumps,
pumping stations, machinery and equipment associated therewith, and all shares
of stock or similar interest (if any) evidencing reservoir, ditch, irrigation or
other water rights or rights of use (collectively, the “Water Rights”);

(f) Access Rights.  All rights of way, easements, licenses, profits, privileges,
tenements, hereditaments, appurtenances, roads, trails, transportation
improvements, and other access rights or rights of use appertaining or belonging
to or used in connection with the Lands, the Water Rights and/or the
Improvements (collectively, the “Access Rights”);

(g) Property Data.  All records, data, reports and information relating to or
associated with all or any portion of the Lands, the Minerals or the Water
Rights, including maps, surveys, drilling data, drill logs, core samples and
core data, technical, engineering and permitting information and reports, and
all geological, metallurgical, geophysical, geochemical and analytical data,
information and reports, in whatever form and however stored, whether physical,
electronic or otherwise (collectively, the “Data”);

2

--------------------------------------------------------------------------------





(h) Permits and Approvals.  All approvals, authorizations, licenses, permits,
consents, variances, land use entitlements, applications, plans, bonds, filings
or registrations by, with or from any governmental authority (federal, state or
local) or other person associated with or necessary for the use or development
of all or any portion of the Lands, Minerals, Improvements, Water Rights or
Access Rights and all bonds, letters of credit and other financial
accommodations that secure the performance of the foregoing (collectively, the
“Permits”);  

(i) Accounts; Contract Rights; General Intangibles.  All accounts, accounts
receivable, contracts and contract rights, option and purchase rights,
agreements, documents, instruments, income, receipts, revenues, earnings, rents,
profits, deposits, security deposits, royalties and revenue arising from the use
or enjoyment of all or any portion of the Lands, the Improvements or other
Collateral, from the production, crushing, milling, treatment, storage,
marketing, hedging, sale or transfer of all or any portion of the Minerals and
from the use, sale, assignment, conveyance or transfer of all or any portion of
any other Collateral (collectively, the “Accounts”);

(j) Machinery; Equipment; Personal Property.  All goods, machinery, equipment,
drilling rigs and equipment, facilities, parts, supplies, power lines, tools,
vehicles, trucks, rolling stock, furnishings, apparatus, inventory, fixtures and
other personal property of every kind and nature, howsoever defined and whether
or not attached or affixed in any manner to any building, structure or
Improvement on the Lands (collectively, the “Personal Property”);

(k) All Associated Property.  All other property (whether real, personal or
mixed), right, title or interest of any kind, nature or character, howsoever
defined or identified, related to or associated with the Project, the Lands, the
Minerals, the Improvements, the Water Rights, the Access Rights, the Data, the
Permits, the Accounts, the Personal Property or other property described herein
(collectively, the “Associated Property”); and

(l) Proceeds and Products.  All proceeds and products of the Lands, Minerals,
Improvements, Water Rights, Access Rights, Data, Permits, Personal Property,
Accounts and other property rights and interests described herein; and

(m) Excluded Assets.  Notwithstanding the foregoing, the Collateral shall not
include “Excluded Assets” (as defined below) until such time as the prohibitions
causing such property to be Excluded Assets have terminated (howsoever
occurring); upon the termination of such prohibitions such property will be
deemed to automatically be and at all times from and after the date hereof to
have been, without the taking of any action or delivery of any instrument,
Collateral.  “Excluded Assets” means, collectively, (i) any permit or license or
any contractual obligation (and the equipment, fixture or goods subject thereto)
entered into by a Grantor (A) that prohibits or requires the consent of any
Person other than a Grantor or any affiliate of a Grantor (each, a “Related
Party”) which has not been obtained as a condition to the creation by a Grantor
of a security interest, lien, charge or other encumbrance (each a “Lien”) on any
right, title or interest in such permit, license or contractual obligation, (B)
in which the creation of a Lien would result in the abandonment, invalidation or
unenforceability of any such permit, license or contractual obligation or (C) to
the extent that any requirement of law applicable thereto prohibits the creation
of a Lien thereon, but only, with respect to the prohibition in (A), (B) and
(C), to the extent, and for as long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC or any other
requirement of law, (ii) property owned by a Grantor that is subject to a
purchase money Lien or a capital lease permitted under the Pledge Agreement if
the contractual obligation pursuant to which such Lien is granted (or in the
document providing for such capital lease) prohibits, or requires the consent of
any Person other than a Grantor or any Related Party which has not been obtained
as a condition to, the creation of any other Lien on such equipment, and (iii)
any “intent to use” trademark applications for which a statement of use has not
been filed (but only until such statement is filed); provided, that “Excluded
Assets” shall not include any proceeds, products, substitutions or replacements
of any Excluded Asset (unless such proceeds, products, substitutions or
replacements would itself be an Excluded Asset); provided, further, that to the
extent that such property constitutes an Excluded Asset due to the failure of a
Grantor to obtain consent as described in clause (ii), Grantors shall use
commercially reasonable efforts to obtain such consent, and, upon obtaining such
consent, such property shall cease to constitute an “Excluded Asset”.

TO HAVE AND TO HOLD all of the Collateral, together with all and singular the
rights, privileges, benefits, contracts, hereditaments and appurtenances now or
hereafter at any time before the foreclosure or release hereof, in any way
appertaining or belonging thereto, unto the Trustee and to its substitutes or
successors, forever, IN TRUST, upon the terms and conditions herein set forth;
and Grantors hereby bind and obligate themselves and their successors and
assigns, to warrant and to defend, all and singular, title to the Collateral
unto the Trustee, its substitutes or successors, forever, against the claims of
any and all persons whomsoever claiming any part thereof.

3

--------------------------------------------------------------------------------





Section 1.2 Creation of Security Interest.  In addition to the grant contained
in Section 1.1, and for the same consideration and purpose, Grantors hereby
grant to the Beneficiary a first and prior continuing security interest in all
Collateral constituting personal property, now owned or hereafter acquired by
Grantors, and in all Proceeds thereof (as defined below).  Grantors, without
limiting the foregoing provisions of this Section 1.2, stipulate that the grant
made by this Section 1.2 includes a grant of a security interest in all Minerals
extracted or produced from or otherwise attributable to or severed from the
Lands and in the Proceeds resulting from sale of such Minerals, such security
interest to attach to such Minerals as-extracted, at the minehead of any mine
located thereon, and to the Accounts resulting from such sales.  “Proceeds”
shall have the meaning given to such term in Article 9 of the UCC, and includes
whatever is received or receivable upon the sale, exchange, collection or other
disposition of the Collateral and insurance payable or damages or other payments
by reason of loss or damage to the Collateral, and all additions thereto,
substitutions and replacements thereof or accessions thereto.

Section 1.3 Pledge and Assignment.  Grantors hereby grant and make a common-law
pledge and assignment to the Beneficiary of all Refinery Accounts (defined
below) and all credit balances therein from time to time.  “Refinery Accounts”
means any account or allocation, and the credit balances in dollars or Minerals
therein, of or for the benefit of a Grantor at or with any refinery, smelter or
processing facility to which Minerals severed from or attributable to the Lands
are delivered or held.  

Section 1.4 Obligations Secured.  This instrument is executed and delivered by
Grantors to secure and enforce the irrevocable, full, punctual and complete
payment and performance when due (whether at declaration, acceleration, demand
or otherwise) of:

(a) This Deed of Trust, which secures all amounts due under the Pledge Agreement
plus all costs, fees, expenses and charges provided therein, which is made a
part hereof by reference.  All advances under the Pledge Agreement are
obligatory and are secured by this Deed of Trust.  All such obligatory advances,
including future advances, and interest, fees, costs and charges thereon will
have the same priority as the credit initially advanced under the Pledge
Agreement;

(b) Any and all indebtedness, liabilities or sums for which a Grantor is now or
may become liable to the Beneficiary under the BOCO Notes and the Loan Documents
(as those terms are defined in the Pledge Agreement and in Exhibit B hereto);

(c) Any and all other or indebtedness, liabilities or sums for which a Grantor
is now or may become liable to Guiseppe Dessi (“Dessi”) under a promissory note
dated December 17, 2013 in the principal amount of $1,000,000 executed by WMTN
and delivered to Dessi (the “Dessi Note”), as amended by that Amendment to
Secured Convertible Promissory Note dated May 1, 2015, provided, however, that
such amounts shall be secured by this DOT only if Dessi executed that Security
and Inter-Creditor Agreement dated as of May 15, 2015 (the “SIC Agreement”) and
the SIC Agreement is otherwise valid and binding according to its terms;   

4

--------------------------------------------------------------------------------





(d) Any and all other or additional indebtedness, liabilities or sums for which
a Grantor is now or may become liable to the Beneficiary or the Trustee in any
manner, whether under this instrument, the Pledge Agreement or any other or
future instrument or document, either primarily or secondarily, absolutely or
contingently, directly or indirectly, jointly, severally, or jointly and
severally, and whether matured or unmatured, and whether or not created after
payment in full of the Obligations if this instrument shall not have been
released of record by Beneficiary;

(e) All sums advanced and costs and expenses incurred by the Beneficiary or the
Trustee (directly or indirectly), including all legal, accounting, engineering,
management, consulting or like fees and expenses made or incurred in connection
with the Pledge Agreement or the Obligations or any part thereof, any amendment,
modification, renewal, restatement, replacement or extension thereof, the
acquisition or perfection of any security therefor or otherwise in connection
with the administration, preservation, perfection, enforcement and realization
of the rights of the Trustee or the Beneficiary hereunder or under any of the
other obligations secured hereby, including reasonable attorneys’ fees, courts
costs and other litigation and foreclosure expenses;

(f) The prompt and complete performance of all obligations under the Pledge
Agreement as and when due;

(g) All renewals, extensions, amendments, modifications, restatements and
changes of, or substitutions or replacements for, all or any part of the items
described above; and

(h) Each and every covenant and agreement of a Grantor contained in the Pledge
Agreement.

The indebtedness, liabilities and obligations secured hereby, as described in
the foregoing clauses (a) – (h) are sometimes referred to herein as the
“Obligations”.

Section 1.5 Proceeds.  The security interest of the Beneficiary hereunder in the
Proceeds shall not be construed to mean that the Beneficiary consents to the
sale or other disposition of any part of the Collateral other than Minerals
extracted from or attributable to the Lands and sold in the ordinary course of
business.

5



--------------------------------------------------------------------------------







Section 1.6 Future Advances.  Grantors, and each party at any time claiming an
interest in or lien or encumbrances against the Collateral, agree that all
advances made by the Beneficiary from time to time under the Pledge Agreement
(for which a Grantor is liable thereunder), and all other portions of the
Obligations herein referred to (with the sole exception of any additional
principal advances by Dessi or under the Dessi Note, if applicable), shall be
secured by this Deed of Trust with priority as if all of the same had been
advanced, had arisen or became owing or performable on the date of this Deed of
Trust.  No reduction of the amount due under the Pledge Agreement, BOCO Notes,
Loan Documents, or Dessi Note (if applicable) shall extinguish, release or
subordinate any rights, titles, interests, liens, security interests, powers or
privileges intended, created or arising hereunder or under the Pledge Agreement,
and this Deed of Trust shall remain in full force and effect as to any
subsequent advances or subsequently arising portions of the credit
accommodations or indebtedness without loss of priority until all Obligations
are fully paid, performed and satisfied, all agreements and obligations, if any,
of the Beneficiary for future advances have been terminated, and this Deed of
Trust has been released of record by Beneficiary.  This Deed of Trust shall not
adversely affect the validity or time of perfection of any security interest
arising in favor of Beneficiary as a result of acts or agreements of Beneficiary
and/or Grantors occurring or arising prior to the date hereof.

Section 1.7 Continuing Status of Lien, Security Interest and Pledge.  So long as
the Obligations remain in effect, and this Deed of Trust has not been released
of record by Beneficiary or according to its terms, whether or not any credit or
amounts have been advanced and whether or not any such advance is subject to the
satisfaction of any conditions precedent, the lien on the Collateral
constituting real property and the security interest in and pledge relating to
the Collateral constituting personal property created hereby shall remain in
effect with the priority date established by the recording or filing hereof,
notwithstanding the fact that from time to time the outstanding balance of the
credit facilities or other loans outstanding under the Pledge Agreement may be
zero.

ARTICLE 2 -

ASSIGNMENT OF PRODUCTION PROCEEDS, RENTS AND LEASEHOLD INTERESTS

Section 2.1 Assignment of Production Proceeds.  As further security for the
payment and performance of the Obligations, Grantors hereby absolutely and
unconditionally assign and transfer to the Beneficiary, effective upon an Event
of Default, all Minerals (and the Proceeds therefrom) which are produced,
extracted or severed from or attributable to the Lands and, effective
automatically upon an Event of Default, Grantors hereby transfer, assign,
warrant and convey to the Beneficiary all Minerals (and the Proceeds therefrom)
which are produced, extracted or severed from or attributable to the Lands.
 Upon the occurrence of an Event of Default, all persons producing, purchasing
or receiving such Minerals or the Proceeds therefrom are authorized and directed
to treat the Beneficiary as the person entitled in a Grantor’s place and stead
to receive the same; and further, those persons will be fully protected in so
treating the Beneficiary and will be under no obligation to see to the
application by Beneficiary of any Proceeds received by it.  Grantors agree that,
if, after the occurrence of an Event of Default, any Proceeds from such Minerals
are paid to a Grantor, such proceeds shall constitute trust funds in the hands
of Grantors, shall be segregated from all other funds of Grantors and separately
held by Grantors, and shall be forthwith paid over by Grantors to the
Beneficiary.  Upon the occurrence of an Event of Default, Grantors shall, if and
when requested by the Beneficiary, execute and file with any production
purchaser a transfer order or other instrument declaring the Beneficiary to be
entitled to the Proceeds of severed Minerals and instructing such purchaser to
pay such Proceeds to the Beneficiary.  After the occurrence of an Event of
Default, should any purchaser fail to make payment promptly to the Beneficiary
of the proceeds derived from the sale thereof, the Beneficiary shall have the
right, subject only to any contractual rights of such purchaser or any operator,
to designate another purchaser to purchase and take such Products, without
liability of any kind on the Beneficiary in making such selection so long as
ordinary care is used in respect thereof.

6

--------------------------------------------------------------------------------





Section 2.2 Assignment of Rents and Leasehold Interests.  As further security
for the payment and performance of the Obligations, Grantors hereby absolutely
and unconditionally assign and transfer to Trustee, for the benefit of the
Beneficiary, all the leases, income, rent, issues, deposits, profits and
proceeds (“Rents”) of the Lands and the Improvements to which any Grantor may be
entitled, whether now due or to become due, and hereby give to and confer upon
the Trustee the right, power and authority to collect such income, rents,
issues, deposits, profits and proceeds of the Lands and the Improvements to
which any Grantor may be entitled, whether now due, past due or to become due.
 This assignment constitutes an irrevocable direction and authorization of all
tenants, account payors and other Persons, under any lease, contract, agreement
or other Instrument to pay all income, rent, issues, deposits, profits and
proceeds into an account specified by the Trustee upon demand and without
further consent or other action by Grantors.  Nevertheless, except upon the
occurrence of an Event of Default, the Beneficiary grants to Grantors a
revocable license to collect, receive, use and enjoy the Rents in a manner
consistent with the Pledge Agreement and other Obligations.  

Section 2.3 Power-of-Attorney; Collection.  Grantors hereby irrevocably appoint
the Beneficiary their true and lawful attorney, at the option of the Beneficiary
upon the occurrence of an Event of Default, to demand, receive and enforce
payment, to give receipts, releases, and satisfactions, and to sue, either in
the name of a Grantor or in the name of the Beneficiary, for all such income,
rents, issues, deposits, profits and proceeds and apply the same to the
Obligations secured hereby.  It is understood and agreed that neither the
foregoing assignments in Sections 2.1 and 2.2 nor the exercise by the
Beneficiary of any of its rights or remedies under this Article 2 or otherwise
hereunder shall be deemed to make the Beneficiary a “mortgagee-in-possession” or
otherwise responsible or liable in any manner with respect to the Collateral or
the use, occupancy, enjoyment, or operation of all or any portion thereof.
 Notwithstanding anything to the contrary contained herein, so long as no Event
of Default shall have occurred and be continuing, Grantors shall have a license
to collect all Proceeds from the Collateral as trustee for the benefit of the
Beneficiary and shall apply such Proceeds in the following order of priority:
(a) first, to the payment of the Obligations then due and payable, and (b)
second, to such other obligations or matters as a Grantor may reasonably
determine.  Upon the occurrence of an Event of Default, such license shall be
deemed automatically revoked and any income, rents, issues, deposits, profits
and proceeds received thereafter by a Grantor shall be delivered in kind to the
Beneficiary.  Each Grantor hereby irrevocably constitutes and appoints the
Beneficiary its true and lawful attorney-in-fact to enforce in such Grantor’s
name or in the Beneficiary’s name or otherwise all rights of the Grantors and to
do any and all things necessary and proper to carry out and implement the
purposes hereof, which the Beneficiary may exercise at any time after the
occurrence of an Event of Default.

Section 2.4 Grantors’ Payment Duties.  Nothing contained herein will limit
Grantors’ duty to make payment on the Obligations when the Proceeds received
pursuant to this Article 2 are insufficient to pay the costs, interest,
principal and any other portion of the Obligations then owing, and the receipt
of Proceeds pursuant hereto will be in addition to all other security now or
hereafter existing to secure payment of the Obligations.

Section 2.5 Liability of Trustee and Beneficiary.  Neither the Trustee nor the
Beneficiary has any obligation to enforce collection of any of the Proceeds or
other amounts described in this Article 2, and the Trustee and the Beneficiary
are hereby released from all liability and responsibility in connection
therewith, except the responsibility to account to Grantors for Proceeds and
other amounts actually received.

7



--------------------------------------------------------------------------------







Section 2.6 Indemnification.  Grantors agree to indemnify and save and hold
harmless the Trustee, the Beneficiary, their respective successors and
affiliates and their respective directors, partners, managers, principals,
officers, employees, agents, consultants and representatives (collectively, the
“Indemnified Parties”) from and against all claims, actions, liabilities,
losses, judgments, reasonable attorneys’ fees, costs and expenses and other
charges of any description whatsoever (all of which are hereafter referred to in
this Section 2.6 as “Claims”) made against or sustained or incurred by any such
Indemnified Party as a consequence of the assertion, either before or after the
payment in full of the Obligations, that the Beneficiary received Minerals,
Proceeds or rents, profits, income or proceeds of Collateral pursuant to this
instrument.  The Indemnified Parties have the right to employ attorneys and to
defend against any Claims and unless furnished with satisfactory indemnity,
after notice to Grantors, any Indemnified Party will have the right to pay or
compromise and adjust all Claims in its sole reasonable discretion.  Grantors
shall, jointly and severally, indemnify and pay to the Indemnified Parties all
amounts paid by any Indemnified Party in compromise or adjustment of any of the
Claims or amounts adjudged against any Indemnified Party in respect of any of
the Claims.  The liabilities of Grantors as set forth in this Section 2.6 will
constitute Obligations and will survive the termination of this instrument.

ARTICLE 3 - GRANTORS’ REPRESENTATIONS AND WARRANTIES

Grantors hereby represent and warrant as follows:

Section 3.1 Due Organization, Good Standing and Authority.  WMTN is duly
organized, validly existing and in good standing under the laws of Colorado; TGC
is duly organized, validly existing and in good standing under the laws of
Alaska; and each is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.  Grantors have full
power, authority and legal right (i) to own or lease their assets and properties
(including the Lands) and to conduct their business as now being conducted, and
(ii) to enter into their obligations under this Deed of Trust and each other
agreement, document and instrument executed or to be executed by either of them
pursuant hereto or in connection herewith and to perform the terms hereof and
thereof applicable to them, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 3.2 Authorization and No Conflict.  The execution and delivery by
Grantors of this Deed of Trust, and the performance of all transactions
contemplated hereby and the fulfillment of and compliance with the terms of this
Deed of Trust, have been duly authorized by all necessary action, corporate,
partnership or otherwise, and do not and will not (i) conflict with or result in
a breach of the terms, conditions or provisions of, (ii) constitute a default
under, (iii) give any third party any right to accelerate any obligation under,
(iv) result in a violation of, or (v) require any authorization, consent,
approval, exemption or other action by or notice to any court or administrative
or governmental body pursuant to (A) the articles, bylaws, operating agreement
or other constating documents of Grantors, (B) any law, statute or rule, or (C)
any material agreement, lease, instrument, order, judgment or decree to which a
Grantor is subject or by which any of its properties are bound.

8



--------------------------------------------------------------------------------







Section 3.3 No Approvals.  No authorization or approval or other action by, and
no notice to or filing with (other than the recording of this Deed of Trust in
the applicable office), any governmental authority, regulatory body or other
person or entity is required for the due execution, delivery and performance by
Grantors under this Deed of Trust.

Section 3.4 Validity.  This Deed of Trust is, and when delivered hereunder will
be, the legal, valid and binding obligation of each Grantor enforceable against
Grantors in accordance with its terms, subject to applicable bankruptcy,
reorganization, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in equity or law).

Section 3.5 Valid Security Interest; Filings.  

(a) This Deed of Trust creates, in favor of the Trustee, for the benefit of the
Beneficiary, a valid security interest in the Collateral, subject only to
Permitted Liens, securing the payment and performance of the Obligations.  Upon
the filing of this Deed of Trust with the official records of Mt. McKinley
Recording District, Fourth Judicial District, Alaska together with any other
filings or recordings that have already been made or obtained prior to the date
hereof, the Trustee will have, for the benefit of the Beneficiary, as security
for the Obligations, a valid and perfected first priority Lien on all of the
Collateral, free of all other Liens, claims and rights of third parties
whatsoever, except for Permitted Liens (as defined below).  Except for filing
this Deed of Trust with the official records of Mt. McKinley Recording District,
Fourth Judicial District, Alaska and such other filings and recordings that have
already been made or obtained prior to the date hereof, no other filing,
recording or action is necessary to create, perfect or protect the security
interests created in the Collateral by this Deed of Trust.

(b) As used herein, “Permitted Liens” shall mean: (a) Liens in favor of
Beneficiary; (b) purchase money Liens and Liens to secure capital lease
obligations previously disclosed to BOCO; (c) Liens imposed by any governmental
authority for taxes not yet due and delinquent or which are being contested in
good faith and by appropriate proceedings and, during such period during which
such Liens are being so contested, such Liens shall not be executed on or
enforced against any of the assets of Grantors, provided that Grantors shall
have set aside on their books reserves deemed adequate therefor and not
resulting in qualification by auditors; (d) carrier’s, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction and other like Liens
arising by operation of applicable law, arising in the ordinary course of
business and securing amounts (i) which are not overdue for a period of more
than 30 days, or (ii) which are being contested in good faith and by appropriate
proceedings and, during such period during which amounts are being so contested,
such Liens shall not be executed on or enforced against any of the assets of
Grantors, provided that Grantors have set aside on their books reserves deemed
adequate therefor and not resulting in qualification by auditors; (e) statutory
Liens incurred, or pledges or deposits made, under worker’s compensation,
employment insurance and other social security legislation; (f) undetermined or
inchoate Liens and charges arising or potentially arising under statutory
provisions which have not at the time been filed or registered in accordance
with applicable law or of which written notice has not been duly given in
accordance with applicable law or which although filed or registered, relate to
obligations not due or delinquent; (g) Liens or deposits to secure the
performance of bids, tenders, trade contracts, leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature (other than for borrowed money) incurred in the ordinary course of
business; (h) servitudes, easements, rights of way, restrictions and other
similar encumbrances on real property imposed by applicable law or incurred in
the ordinary course of business and encumbrances consisting of zoning or
building restrictions, easements, licenses, restrictions on the use of property
or minor imperfections in title thereto which, in the aggregate, are not
material, and which do not in any case materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the business
of Grantors; (i) the rights reserved to or vested in governmental authorities by
statutory provisions or by the terms of leases, licenses, franchises, grants or
permits, which affect any land, to terminate the leases, licenses, franchises,
grants or permits or to require annual or other periodic payments as a condition
of the continuance thereof; (j) securities to public utilities or to any
municipalities or governmental authorities or other public authority when
required by the utility, municipality or governmental authorities or other
public authority in connection with the supply of services or utilities to
Grantor; (k) Liens or covenants restricting or prohibiting access to or from
lands abutting on controlled access highways or covenants affecting the use to
which lands may be put; provided that such Liens or covenants do not materially
and adversely affect the use of the lands by Grantor; (l) statutory Liens
incurred or pledges or deposits made in favor of a governmental authority to
secure the performance of obligations of Grantors under environmental laws to
which any assets of Grantors are subject; (m) statutory and common law
landlords’ liens under leases to which a Grantor is a party; (n) Liens in
respect of supply, sales, surface use and other operational agreements entered
into consistent with normal practices in the mining industry, in each case to
the extent such agreements are entered into in the ordinary course of business
and such Liens do not secure any obligation for borrowed money; (o) contract
mining agreements and leases or subleases granted to others that do not
materially interfere with the ordinary course of business of Grantors; and (p)
any extension, renewal or replacement of any of the foregoing.

9



--------------------------------------------------------------------------------







Section 3.6 Name and Location of Office.  Grantors have not used any corporate
name or done business under any name other than their own, and each of the
Grantors further covenants and agrees that it will not do so, nor will it change
its state of organization outside its present state of organization (the State
of Colorado for WMTN and the State of Alaska for TGC) or relocate its chief
executive office without at least thirty days’ prior notice to the Trustee and
the Beneficiary.

Section 3.7 Litigation.  Except as set forth in the Pledge Agreement, there is
no action, suit or proceeding at law or in equity, by or before any governmental
or regulatory authority, court, arbitral tribunal or other body now pending (or,
to the knowledge of Grantors, threatened) against or affecting Grantors, the
Lands or any of the other Collateral which could reasonably be expected to cause
a Material Adverse Change.

Section 3.8 Title.  

(i) Exhibit A attached hereto and incorporated herein accurately and completely
sets forth and describes all real property owned, held, leased, used or
controlled by Grantors, including all fee interests, patented mining claims,
patented millsite claims, unpatented mining claims, unpatented millsite claims,
State Mining Claims, leasehold interests, option rights and other real property
interests (collectively, the “Grantors Real Property”), and such Exhibit A is in
a form that, when appended to this instrument, is adequate and sufficient for
acceptance by Mt. McKinley Recording District, Fourth Judicial District, Alaska
for the recording of real property instruments.

(ii) Grantors are the exclusive owner or lessee of, and have good and marketable
title to an undivided one hundred percent (100%) in and to Grantors Real
Property set forth on Exhibit A to this Deed of Trust (except to the extent that
any ownership of less than 100% is expressly noted on such Exhibit A), which
title is, subject to Permitted Liens, superior and paramount to any material
adverse claim or right of title which may be asserted, subject only to the
paramount title of the State of Alaska as to any State Mining Claims.  With
respect to any lease or option to purchase identified on Exhibit A, each such
lease creates a valid and subsisting leasehold estate in the lands described in
such lease and each option creates a valid right to purchase the lands described
in such option, each such lease and option is in full force and effect, no event
has occurred that, with the giving of notice or the passage of time, would
constitute a material default under such lease or option and all rent, royalties
or other payments due under such lease or option have been timely paid;

10



--------------------------------------------------------------------------------







(iii) With respect to the State Mining Claims listed on the attached Exhibit A:
(A) Grantors are in exclusive possession thereof and have good title thereto,
subject to the paramount title of the State of Alaska, free and clear of all
Liens, other than Permitted Liens; (B) to the best of Grantors’ knowledge, all
such claims were located, staked, filed and recorded on available public domain
land in compliance with all applicable state and federal laws and regulations;
(C) annual labor, intended in good faith to satisfy the requirements of state
laws and regulations and generally regarded in the mining industry as
sufficient, for all annual labor years up to and including the current annual
labor year, was timely and properly performed on or for the benefit of the State
Mining Claims, and affidavits evidencing such work were timely recorded; (D) all
rental, royalties, fees, or other payments required to be paid under state and
federal law, including cash payments in lieu of the performance of labor, in
order to maintain the State Mining Claims have been timely and properly paid,
and affidavits or other notices evidencing such payments and required under
federal or state laws or regulation have been timely and properly filed and
recorded; (E) all filings with the State of Alaska which are required under
state or federal law have been timely and properly made; and, except as identify
in the Recitals above, (F) there are no actions or administrative or other
proceedings pending or to the best of Grantors’ knowledge threatened against or
affecting any of the claims in any material respect;

(iv) Grantors have good and marketable title to the Improvements and the
Personal Property, subject to Permitted Liens.  The Lands, the Improvements
located thereon and the Personal Property constitute all of the properties and
assets, tangible or intangible, real or personal, which are used in the conduct
of the business of Grantors, as such business is presently being conducted and
as pertains to the Lands.  The Project assets constitute all of the properties
and assets, tangible or intangible, real or personal, which are used in the
conduct of the business of Grantors, as such business is presently being
conducted and as pertains to the Lands, are in reasonable condition and repair,
ordinary wear and tear excepted, and are adequate for the purposes for which
they are now used and for the development, construction, operation and
maintenance of the Project in accordance with, and as contemplated by, the
Development Plan and Annual Budget.  Grantors have good title to the Project
assets, subject to Permitted Liens.

11



--------------------------------------------------------------------------------







Section 3.9 Leases and Royalties.  The Leases are in full force and effect, in
good standing and free from breach or default, and Grantors are not aware of,
and have not received notice of, any act or omission, which would constitute a
material breach or default under any Lease or which would otherwise allow the
lessor to terminate any Lease.  Grantors have good right and full power and
authority to assign, convey, grant and to transfer the interests in the Leases,
without consent of the lessor (or Grantors have obtained sufficient consent from
the lessor).  Except as disclosed in writing to Beneficiary, there are no
Royalties (as defined below) burdening or otherwise associated with such Lands.
 For purposes hereof, “Royalties” shall mean any amount payable as a share of
the product or profit from the Lands or any Minerals produced therefrom and
includes without limitation, production payments, net profits interests, net
smelter return royalties, landowner’s royalties, minimum royalties, overriding
royalties and royalty bonuses.

Section 3.10 Transportation, Utilities and Water Supply.  All utility services,
means of transportation, ingress and egress roadways, easements, servitudes,
rights of passage, facilities, water rights and other materials necessary for
the operation of and access to the Lands (including, without limitation, gas,
electrical, water supply and sewage services and facilities) are available on
commercially reasonable terms in compliance with all applicable legal
requirements, and Grantors are not aware of any information that would lead them
to believe that any of the foregoing will not be available in the future.

Section 3.11 Payment of Taxes.  Grantors have filed or caused to be filed all
material federal, state and local tax returns which to the knowledge of Grantors
are required to be filed and have paid or caused to be paid all material taxes
as shown on such returns or any assessment received by Grantors to the extent
that such taxes or assessments have become due, except such as may be diligently
contested in good faith and by appropriate proceedings or as to which a bona
fide dispute may exist and for which adequate reserves are being maintained.
 All Taxes, assessments, maintenance fees and other amounts required to maintain
the Project have been paid in full.  

Section 3.12 Compliance with Laws.  With respect to the Lands and operations
thereon, Grantors have complied in all material respects with all applicable
local, state and federal laws, including environmental laws, and regulations
relating to the operation of the Lands, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, and Grantors are not aware of any investigation
(other than a routine inspection) of Grantors or the Lands by any local, state
or federal agency with respect to enforcement of such laws and regulations.  The
existing and planned use of the Lands and the Mine complies or will comply in
all material respects with all applicable legal requirements, including but not
limited to applicable regulations and restrictive covenants affecting the Lands,
as well as all environmental, ecological, landmark and other applicable laws and
regulations; and all requirements for such use have been satisfied to the extent
necessary for the current operations involving the Lands, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  Except as disclosed to
Beneficiary in writing, no release, emission or discharge into the environment
of hazardous substances, as defined under any environmental law, has occurred or
is presently occurring or will occur in operating the Lands and the Mine in its
intended form in excess of federally or state permitted releases or reportable
quantities, or other concentrations, standards or limitations under the
foregoing laws or under any other federal, state or local laws, regulations or
governmental approvals in connection with the construction, operation, ore
treatment, heap leaching, fuel supply, power generation and transmission or
waste disposal, or any other operations or processes relating to the Lands or
the Mine, other than as allowed by or in compliance with applicable federal,
state and local laws and except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Lands and Grantors’ use and proposed use thereof are not and will
not be in violation of any environmental, occupational safety and health or
other applicable law now in effect, the effect of which violation, in any case
or in the aggregate, would materially adversely affect the Lands or Grantors’
use thereof, or which, in any case or in the aggregate, would impose a material
liability on the Trustee or the Beneficiary or jeopardize the interest of the
Trustee or the Beneficiary in the Collateral.  Except as disclosed to BOCO in
writing, Grantors have no knowledge of any past or existing material violations
of any such laws, ordinances or regulations issued by any governmental
authority.

Section 3.13 Permits Affecting Properties.  Grantors have obtained all licenses,
operating bonds, reclamation bonds, permits, authorizations and approvals from
all governments, governmental commissions, boards and other agencies required in
respect of their present use of and operations on the Lands.

12

--------------------------------------------------------------------------------





ARTICLE 4 - COVENANTS 

Section 4.1 Affirmative Covenants.  Grantors covenant and agree that so long as
any of the Obligations secured hereby remain unpaid or outstanding (except as
may be specifically set forth in the Pledge Agreement):

(a) Due Payment.  Grantors will promptly pay when due, or within any applicable
grace periods with respect thereto, any and all amounts for which they are
obligated under the terms of this Deed of Trust and the Pledge Agreement and
will comply with all of the terms and provisions thereof and hereof;

(b) Perfection; Maintenance of Liens.  Grantors shall promptly, at Grantors’ own
expense and insofar as not contrary to applicable law, execute such documents
and provide such authorizations as Beneficiary may request so that Beneficiary
may file and refile in such offices, at such times and as often as may be
necessary, any instrument as may be necessary to create, perfect, maintain and
preserve the lien and security interest intended to be created hereby and the
rights and remedies hereunder; shall promptly furnish to the Trustee evidence
satisfactory to the Trustee of all such filings and refilings; and otherwise
shall do all things necessary or expedient to be done to effectively create,
perfect, maintain and preserve the liens and security interests intended to be
created hereby as a valid lien of first priority on real property and fixtures
and a perfected security interest in personal property and fixtures, subject to
Permitted Liens.  Grantors hereby authorize the Trustee and the Beneficiary to
file this Deed of Trust and one or more financing or continuation statements,
and amendments thereto, relative to any or all of the Collateral;

(c) Maintenance of Lands.  Grantors will (i) cause each of the Water Rights and
Access Rights owned, held or hereafter acquired by or for Grantors and necessary
or appropriate to the operation of a mine or mines upon the Lands to be kept in
full force and effect by the payment of whatever sums may become payable and by
the fulfillment of whatever other obligations, and the performance of whatever
other acts may be required to the end that forfeiture or termination of each
such interest shall be prevented unless the termination, forfeiture or other
relinquishment of the interest is authorized by any operating plan or plan of
operations then in effect thereunder, (ii) conduct all drilling, mining,
exploratory work and related operations and activities in accordance with
applicable federal, state and local laws and good and minerlike practice,
(iii) maintain Grantors as the sole owners of, and retain exclusive possession
of, all Lands, free and clear of all Liens, subject, in the case of State Mining
Claims , only to the paramount title of the State of Alaska and Permitted Liens,
(iv) timely pay all required claim maintenance fees, and timely record and file
in the appropriate county, state and federal offices adequate affidavits and
notices of timely payment of such fees, and amend, relocate, and locate new
mining claims with respect to those mining claims as reasonably necessary to
protect the Grantors’ and the Trustee’s interest in the Collateral, (v) timely
make all payments and perform all obligations to prevent the forfeiture or
termination of any portion of the Lands, (vi) permit the Trustee and the
Beneficiary, through their employees, representatives and agents, to enter upon
the Lands at any time, subject to appropriate safety procedures, for the purpose
of investigating and inspecting the condition and operation of the Collateral,
and do all other things necessary or proper to enable the Trustee and the
Beneficiary to exercise this right upon reasonable notice at such times as the
Trustee or the Beneficiary may reasonably request, and (vii) do all other things
necessary to preserve and maintain the right, title and interest of the Trustee
and the Beneficiary in the Collateral.  Grantors shall not abandon all or any
portion of the Lands that are producing or capable of commercial production or
forfeit, surrender or release any lease, sublease, operating agreement or other
agreement or instrument comprising or affecting the Collateral without the
Beneficiary’s consent;

(d) Maintenance of State Mining Claims.  To the extent not otherwise addressed
herein, Grantors covenant and agree to timely pay all rentals, royalties, fees,
and other required payments and to timely make all filings and recordings,
including affidavits of labor, and to otherwise timely take all other necessary
actions and pay such amounts relating to the preservation, maintenance,
continuance and validity of the State Mining Claims as may be required by any
federal, state or local governmental authority, including making of cash in lieu
labor payments to the State of Alaska on or before August 1st of each year.
 Grantors further covenant and agree to provide the Beneficiary, on or before
August 1 of each year, written notice and evidence of the performance of annual
labor or making of a cash in lieu labor payment and other required payments and
the filing of the affidavit of performance of annual labor and recording of such
affidavit.  In the event that the Beneficiary has not received the notice and
evidence described in the preceding sentence by August 1, the Trustee or the
Beneficiary may, on behalf of the Grantors, make and pay any rental, royalty,
fee or other required payments, in which event the Grantors shall promptly
reimburse the Trustee and the Beneficiary for any such payments, with interest
at the rate set forth in the Pledge Agreement or the maximum rate permitted by
applicable law, whichever is greater, in addition to any costs and expenses
incurred in making such payments, and all such amounts shall be Obligations
hereunder;

13

--------------------------------------------------------------------------------





(e) Maintenance of Collateral.  Grantors will keep all Improvements, Personal
Property, inventory and fixtures of every kind now or hereafter included in the
Collateral in good working order and condition (ordinary wear and tear
excepted), and all repairs, renewals, replacements, additions, substitutions and
improvements needful to such end shall be promptly made. Grantors will comply in
all material respects with all of the terms and conditions of all leases,
agreements and other instruments of title and all Access Rights and privileges
necessary for the proper operation of such leases and instruments, and otherwise
do all things necessary to keep Grantors’ rights and Beneficiary’s interest in
the Collateral unimpaired;

(f) Compliance with Laws and Permits.  Grantors will (i) comply in all material
respects with all lawful rulings and regulations of each regulatory authority
having jurisdiction over Grantors or the Lands; (ii) conduct any and all
operations and activities on the Lands in compliance in all material respects
with applicable federal, state and local laws, rules and regulations and with
all Permits; (iii) reclaim the Lands in accordance with applicable federal,
state and local laws, rules and regulations and all Permits; and (iv) obtain and
maintain in full force and effect all Permits necessary or appropriate for the
use or operation of the Collateral or activities on the Lands, in each case as
currently conducted;

(g) Payment of Obligations.  Grantors will pay when due all liabilities and
obligations of any nature, including all liabilities and obligations for labor,
material, equipment and contracted services, incurred in or arising from the
administration, operation or use of the Lands and the other Collateral;

(h) Protection of Collateral.  Grantors will protect every part of the
Collateral from removal, destruction and damage, and will protect same from the
doing or suffering to be done of any act, other than the use of the Collateral
as hereby contemplated, whereby the value of the Collateral may be lessened;

(i) Insurance.  Grantors will carry (i) workmen’s compensation insurance
covering persons who are employed by or for the benefit of Grantors or the Mine
in compliance with applicable laws, and (ii) other insurance as may be required
by the Pledge Agreement;

(j) Further Assurances.  Grantors shall execute, acknowledge and deliver to the
Trustee and the Beneficiary all and any such other and further instruments,
documents and certificates and do and perform such other acts as in the opinion
of the Trustee or the Beneficiary may be necessary or desirable to implement,
effect and maintain the intent of this Deed of Trust, upon the reasonable
request of the Trustee or the Beneficiary, and at Grantors’ expense;

14

--------------------------------------------------------------------------------





(k) Defend Title.  Grantors warrant and shall forever defend the Collateral
against every person whomsoever lawfully claiming the same or any part thereof,
and Grantors shall maintain and preserve the lien and security interest herein
created until this instrument has been terminated and released as provided
herein.  If the title or the right of Grantors or the Trustee or the Beneficiary
to the Lands or any other Collateral or any part thereof shall be challenged or
attacked, either directly or indirectly, or if any legal proceedings are
commenced against Grantors or all or any portion of the Lands, Grantors shall
promptly give written notice thereof to the Trustee and, at Grantors’ own
expense, shall proceed diligently to defend against any such attack or
proceedings, and the Trustee and the Beneficiary may take such independent
action in connection therewith as either of them may, in its reasonable
discretion, deem advisable to protect its interest in the Collateral, and all
costs, expenses and reasonable attorneys’ fees incurred by the Trustee or the
Beneficiary in connection therewith shall be a demand obligation owing by
Grantors, and shall bear interest at the rate set forth in the Pledge Agreement
or the maximum rate permitted by applicable law, whichever is greater, from the
date such expenses are incurred until paid, and shall be part of the
Obligations;

(l) Change in Mining Law.  In the event of the repeal or modification of the
current General Mining Law of 1872 or Alaska Mining Law (Alaska Stat. §§
38.05.185-275) during the term of this Deed of Trust, such that the interest of
Grantors in those lands which are material to the exploration, development or
operation of the Lands is affected, modified or transformed, Grantors will use
their best efforts to retain their interest in those lands and will consult with
the Trustee and the Beneficiary to determine how best to preserve the interest
of Grantors and the interest of the Trustee and the Beneficiary in the affected
Collateral, and Grantors shall take no action, which in the reasonable opinion
of the Trustee or the Beneficiary or their counsel could adversely affect or
materially impair their interest in the Collateral or under this Deed of Trust;

(m) Information.  Grantors shall promptly furnish to the Trustee and the
Beneficiary such information concerning Grantors, Grantors’ business affairs and
financial condition, the Collateral and the operations and financial condition
of Grantors, as the Trustee or the Beneficiary may reasonably request; and

(n) Access.  Grantors shall keep proper books, records and accounts in which
complete and correct entries shall be made of Grantors’ transactions in
accordance with generally accepted accounting principles, and shall keep the
records concerning the accounts and contract rights included in the Collateral
at Grantors’ respective place(s) of business, and the Trustee and the
Beneficiary shall have the right to inspect such records, and Grantors shall
furnish copies upon reasonable request and upon reasonable notice.

Section 4.2 Negative Covenants.  Grantors covenant and agree that, so long as
any of the Obligations secured hereby remains unpaid or outstanding, Grantors
shall not, either directly or indirectly:

(a) No Disposition of Assets.  Except as permitted under the Pledge Agreement or
this Deed of Trust, sell, transfer, assign, convey or otherwise dispose of all
or any part of the Collateral;

15

--------------------------------------------------------------------------------





(b) No Debt.  Except as permitted under the Pledge Agreement or this Deed of
Trust, incur, create, issue, assume or permit any borrowing or indebtedness to
exist or incur, create or enter into any guaranty of any obligation of any other
person or entity;

(c) No Liens.  Except as permitted under the Pledge Agreement or this Deed of
Trust, incur, create, grant, assume, allow or suffer to exist any Lien on all or
any part of the Lands or any other Collateral, except Permitted Liens; or

(d) Changes in Business.  Except as permitted under the Pledge Agreement or this
Deed of Trust, liquidate or dissolve, or enter into any consolidation, merger,
amalgamation, or sale or enter into any partnership, joint venture or other
combination, where such transaction involves a contribution by Grantors of all
or a significant portion of the Collateral, or sell, lease or dispose of the
business or the assets of any Grantor.

ARTICLE 5 - DEFAULT

The occurrence of any one or more of the following events in Section 5.1(a)
through Section 5.1(f) shall constitute an “Event of Default”:

Section 5.1 Events of Default.  The term “Event of Default” shall have the
meaning given thereto in the Pledge Agreement, but shall also include the
occurrence or the existence of any of the following conditions:

(a) The failure by any Grantor to keep, punctually perform, or observe any of
the covenants, agreements, obligations or prohibitions contained herein, in the
Pledge Agreement, in any other written instrument evidencing any of the
Obligations or in any other agreement with the Trustee or the Beneficiary
(whether now existing or entered into hereafter), and such failure remains
unremedied for a period of thirty (30) days after written notice of such failure
by Beneficiary to Grantors; or

(b) This Deed of Trust or any other collateral security granted by Grantors with
respect to the Obligations shall fail to constitute a valid and enforceable,
perfected first priority security interest in or lien on any Collateral for any
reason, subject to any Permitted Liens, or any Grantor shall so state in writing
or any Grantor shall take or agree to take any action threatening the validity,
perfection or priority of any such security interest; or

(c) Any governmental authority shall condemn, seize or appropriate all or any
portion of the Collateral that is material to the financial condition, business
or operations of any Grantor or the Lands; or

(d) The voluntary or involuntary dissolution, merger, consolidation, winding up
or reorganization of any Grantor or the occurrence of any action preparatory
thereto; or

(e) The assertion (except by the owner of an encumbrance expressly excepted from
Grantors’ warranty of title herein) of any claim of priority over this
instrument, by title, lien or otherwise, unless Grantors within 30 days after
such assertion either cause the assertion to be withdrawn or provide the
Beneficiary with such further or additional security as the Beneficiary may
require to protect the Beneficiary against all loss, damage, or expense,
including attorneys’ fees, which the Beneficiary may incur in the event such
assertion is upheld.

16

--------------------------------------------------------------------------------





Section 5.2 Acceleration Upon Default.  Upon the occurrence of any Event of
Default, or at any time thereafter during the continuance of an Event of
Default, the Beneficiary may, at its option, by notice to Grantors, declare all
Obligations to be due and payable forthwith without any further notice,
presentment or demand of any kind, all of which are hereby expressly waived.

Section 5.3 Possession and Operation of Property.  Upon the occurrence of any
Event of Default, or at any time thereafter during the continuance of an Event
of Default, and in addition to all other rights therein conferred on the Trustee
or the Beneficiary, the Trustee, the Beneficiary or any person, firm or
corporation designated by the Beneficiary, will have the right and power, but
will not be obligated, to have an audit performed, at Grantors’ expense, of the
books and records of any Grantor, and to enter upon and take possession of all
or any part of the Collateral, to exclude any Grantor therefrom, and to hold,
use, administer and manage the same to the extent that any Grantor could do so.
 The Trustee, the Beneficiary or any person, firm or corporation designated by
the Beneficiary, may manage the Collateral, or any portion thereof, without any
liability to Grantors in connection with such management; and the Trustee, the
Beneficiary or any person, firm or corporation designated by the Beneficiary
will have the right to collect, receive and demand for all Products  produced
and sold from the Lands, and to exercise every power, right and privilege of
Grantors with respect to the Collateral.  Providing there has been no
foreclosure sale, when and if the expenses of the management of the Collateral
have been paid and the Obligations irrevocably paid and satisfied in full, the
remaining Collateral shall be returned to Grantors.

Section 5.4 Ancillary Rights.  Upon the occurrence of an Event of Default, and
in addition to all other rights of the Beneficiary hereunder, the Beneficiary
may, without notice, demand or declaration of default, all of which are hereby
expressly waived by Grantors, proceed by a suit or suits in equity or at law
(i) for the seizure and sale of the Collateral or any part thereof, (ii) for the
specific performance of any covenant or agreement herein contained or in aid of
the execution of any power herein granted, (iii) for the foreclosure or sale of
the Collateral or any part thereof under the judgment or decree of any court of
competent jurisdiction, (iv) without regard to the solvency or insolvency of any
person, and without regard to the value of the Collateral, and without notice to
Grantors (notice being hereby expressly waived), for the ex parte appointment of
a receiver to serve without bond pending any foreclosure or sale hereunder, or
(v) for the enforcement of any other appropriate legal or equitable remedy.

Section 5.5 Availability of Rights and Remedies; Cumulative Rights and Remedies.
 Upon the occurrence of an Event of Default, all of the rights and remedies
provided to the Trustee or the Beneficiary in this Deed of Trust and any other
collateral security documents shall immediately become available to the Trustee
and the Beneficiary, and the Trustee and the Beneficiary shall have all other
rights and remedies available at law or in equity.  All rights and remedies of
the Trustee and the Beneficiary set out in this Deed of Trust, any other
collateral security document and as otherwise available at law or in equity are
cumulative, and no right or remedy contained herein or therein is intended to be
exclusive; each such right and remedy is in addition to every other right and
remedy contained in this Deed of Trust, any other collateral security document
or in any existing or future agreement or now or in the future existing at law,
in equity, by statute or otherwise.  Every right, power and remedy given by this
Deed of Trust to the Trustee or the Beneficiary or to which either of them may
be otherwise entitled, may be exercised concurrently or independently, from time
to time and as often as may be deemed expedient by the Trustee or the
Beneficiary, and either of them may pursue inconsistent remedies.

17



--------------------------------------------------------------------------------







ARTICLE 6 - BENEFICIARY’S RIGHTS AS TO REALTY COLLATERAL UPON DEFAULT

Section 6.1 Deed of Trust or Mortgage.  Upon the occurrence of an Event of
Default, the Beneficiary or the Trustee may declare all sums secured hereby
immediately due and payable either by commencing an action to foreclose this
Deed of Trust, or by the delivery to the Trustee of a written declaration of
default and demand for sale and of written notice of default and of election to
cause the Collateral to be sold, which notice the Trustee shall cause to be duly
filed for record in case of foreclosure by exercise of the power of sale herein.
 The decision by the Beneficiary to pursue its remedies and foreclose either by
exercise of the power of sale (and as otherwise set forth herein) or by judicial
foreclosure (and as otherwise set forth herein) may be made by the Beneficiary
at the Beneficiary’s sole option and discretion.

Section 6.2 Judicial Foreclosure.  Upon the occurrence of an Event of Default,
in lieu of the exercise of the non-judicial power of sale hereafter given, the
Beneficiary may, subject to any mandatory requirement of applicable law, proceed
by suit to foreclose its lien hereunder and to sell or have sold the Collateral
or any part thereof at one or more sales, as an entirety or in parcels, at such
place or places and otherwise, in such manner and upon such notice as may be
required by law, or, in the absence of any such requirement, as the Beneficiary
may deem appropriate, and the Beneficiary shall thereafter make or cause to be
made a conveyance to the purchaser or purchasers thereof.  The Beneficiary may
postpone the sale of the real property included in the Collateral or any part
thereof by public announcement at the time and place of such sale, and from time
to time thereafter may further postpone such sale by public announcement made at
the time of sale fixed by the preceding postponement.  Sale of a part of the
real property included in the Collateral will not exhaust the power of sale, and
sales may be made from time to time until all such property is sold or the
Obligations are paid in full.

Section 6.3 Non-Judicial Foreclosure; Power of Sale.  Upon the occurrence of an
Event of Default, the Trustee is hereby authorized and empowered, and it shall
be its duty, upon request of the Beneficiary, and to the extent permitted by
applicable law, to exercise the power of sale contained herein and sell any part
of the Collateral at one or more sales, as an entirety or in parcels, at such
place or places and otherwise in such manner and upon such notice as may be
required by applicable law, or in the absence of any such requirement, as
Beneficiary may deem appropriate, and Trustee shall make conveyance to the
purchaser or purchasers thereof.  Any sale shall be made to the highest bidder
for cash at the door of the county courthouse of, or in such other place as may
be required or permitted by applicable law in, the county in the state where the
Collateral or any part thereof is situated; provided that and if the  Collateral
lies in more than one county, such part of the Collateral may be sold at the
courthouse door of any one of such counties, and the notice so posted shall
designate in which county such property shall be sold. Any such sale shall be
made at public outcry, on the day of any month, during the hours of such day and
after such written notices thereof have been published, recorded and publicly
posted in such places and for such time periods and after all persons entitled
to notice thereof have been sent such notice, all as required by applicable law
in effect at the time of such sale.  The affidavit of any person having
knowledge of the facts to the effect that such a service and notice was
completed shall be prima facie evidence of the fact of service and notice.
 Grantors agree that no notice of any sale, other than as required by applicable
law, need be given by Grantors, the Beneficiary or any other person.  Each
Grantor hereby designates as its address for the purposes of such notice the
address set out on page one hereof; and agrees that such address shall be
changed only by depositing notice of such change enclosed in a postpaid wrapper
in a post office or official depository under the care and custody of the United
States Postal Service, certified mail, postage prepaid, return receipt
requested, addressed to the Beneficiary or other holder of the Obligations at
the address for the Beneficiary set out herein (or to such other address as the
Beneficiary or other holder of the Obligations may have designated by notice
given as above provided to Grantors and such other debtors).  Any such notice or
change of address of Grantors or other debtors or of the Beneficiary or of other
holder of the Obligations shall be effective upon receipt.  Grantors authorize
and empower the Trustee to sell the Collateral in lots or parcels or in its
entirety as the Trustee shall deem expedient; and to execute and deliver to the
purchaser or purchasers thereof good and sufficient deeds of conveyance thereto,
and the title of such purchaser or purchasers when so made by the Trustee,
Grantors bind themselves to warrant and forever defend, subject to Permitted
Liens and the paramount ownership of the State of Alaska as to any State Mining
Claims.  Where portions of the Collateral lie in different counties, sales in
such counties may be conducted in any order that the Trustee may deem expedient;
and one or more such sales may be conducted in the same month, or in successive
or different months as the Trustee may deem expedient.

18

--------------------------------------------------------------------------------





ARTICLE 7 - BENEFICIARY’S RIGHTS AS TO PERSONALTY AND FIXTURE COLLATERAL UPON
DEFAULT

Section 7.1 Personalty Collateral.  Upon the occurrence of an Event of Default,
the Beneficiary may, without notice to Grantors, exercise its rights to declare
all of the Obligations to be immediately due and payable, in which case the
Beneficiary will have all rights and remedies granted by law, and particularly
by the UCC, including, but not limited to, the right to take possession of any
and all Collateral constituting personal property (the “Personalty Collateral”),
and for this purpose the Beneficiary may enter upon any premises on which any or
all of the Personalty Collateral is situated and take possession of and operate
the Personalty Collateral or remove it therefrom.  The Beneficiary may require
Grantors to assemble the Personalty Collateral and make it available to the
Beneficiary or the Trustee at a place to be designated by Beneficiary which is
reasonably convenient to all parties.  Unless the Personalty Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Beneficiary will give Grantors reasonable
notice of the time and place of any public sale or of the time after which any
private sale or other disposition of the Personalty Collateral is to be made.
 This requirement of sending reasonable notice will be met if the notice is
mailed, postage prepaid, to Grantors at the address designated above at least
ten (10) days before the time of the sale or disposition.

Section 7.2 Sale with Realty Collateral.  In the event of foreclosure, whether
judicial or non-judicial, at the Beneficiary’s option it may proceed under the
Uniform Commercial Code as to the Personalty Collateral or it may proceed as to
both Personalty Collateral and Collateral constituting real property in
accordance with its rights and remedies in respect of the Collateral
constituting real property.

Section 7.3 Private Sale.  If the Beneficiary in good faith believes that any
state or federal law prohibits or restricts the customary manner of sale or
distribution of any of the Personalty Collateral, or if the Beneficiary
determines that there is any other restraint or restriction limiting the timely
sale or distribution of any such property in accordance with the customary
manner of sale or distribution, the Beneficiary may sell or may cause the
Trustee to sell such property privately or in any other manner it deems
advisable at such price or prices as it determines in its sole discretion and
without any liability whatsoever to Grantors in connection therewith.  Grantors
recognize and agree that such prohibition or restriction may cause such property
to have less value than it otherwise would have and that, consequently, such
sale or disposition by the Beneficiary may result in a lower sales price than if
the sale were otherwise held.

19

--------------------------------------------------------------------------------





ARTICLE 8 - OTHER PROVISIONS CONCERNING FORECLOSURE

Section 8.1 Possession and Delivery of Collateral.  It shall not be necessary
for the Beneficiary or the Trustee to have physically present or constructively
in its possession any of the Collateral at any foreclosure sale, and Grantors
shall deliver to the purchasers at such sale on the date of sale the Collateral
purchased by such purchasers at such sale, and if it should be impossible or
impracticable for any of such purchasers to take actual delivery of the
Collateral, then the title and right of possession to the Collateral shall pass
to the purchaser at such sale as completely as if the same had been actually
present and delivered.

Section 8.2 Beneficiary as Purchaser.  The Beneficiary will have the right to
become the purchaser at any foreclosure sale, and it will have the right to
credit upon the amount of the bid the amount payable to it out of the net
proceeds of sale.  If Beneficiary is the successful bidder at such sale and upon
compliance with the terms of any sale, the Beneficiary may hold, retain, possess
and dispose of such property in its own absolute right without further
accountability, subject to any applicable rights of redemption, if any.

Section 8.3 Recitals Conclusive; Warranty Deed; Ratification.  Recitals
contained in any conveyance to any purchaser at any sale made hereunder will
conclusively establish the truth and accuracy of the matters therein stated,
including, without limiting the generality of the foregoing, nonpayment of the
unpaid principal sum of, and the interest accrued on, the written instruments
constituting part or all of the Obligations after the same have become due and
payable, nonpayment of any other of the Obligations or advertisement and conduct
of the sale in the manner provided herein, and appointment of any successor
Trustee hereunder.  Grantors ratify and confirm all legal acts that Beneficiary
and/or Trustee may do in carrying out the provisions of this instrument.

Section 8.4 Effect of Sale.  Subject to any applicable rights of redemption, if
any, any sale or sales of the Collateral or any part thereof will operate to
divest all right, title, interest, claim and demand whatsoever, either at law or
in equity, of Grantors in and to the premises and the property sold, and will be
a perpetual bar, both at law and in equity, against Grantors, Grantors’
successors or assigns and against any and all persons claiming or who shall
thereafter claim all or any of the property sold from, through or under
Grantors, or Grantors’ successors or assigns.  Subject to applicable rights of
redemption under applicable law, the purchaser or purchasers at the foreclosure
sale will receive immediate possession of the property purchased; and if any
Grantor retains possession of the Collateral, or any part thereof, subsequent to
sale, such Grantor will be considered a tenant at sufferance of the purchaser or
purchasers, and if such Grantor remains in such possession after demand of the
purchaser or purchasers to remove, such Grantor will be guilty of unlawful
detainer and will be subject to eviction and removal, forcible or otherwise, and
Grantors hereby waive and release any right to damages arising out of such
removal.

20

--------------------------------------------------------------------------------





Section 8.5 Application of Proceeds.  The proceeds of any sale of the Collateral
or any part thereof will be applied as follows:

(a) first, to the payment of all out of pocket expenses incurred by the Trustee
and Beneficiary in connection therewith, including, without limiting the
generality of the foregoing, court costs, legal fees and expenses, fees of
accountants, engineers, consultants, agents or managers and expenses of any
entry or taking of possession, holding, valuing, preparing for sale,
advertising, selling and conveying;

(b) second, to the payment of the Obligations; and

(c) third, any surplus thereafter remaining to Grantors or Grantors’ successors
or assigns, as their interests may be established to Beneficiary’s reasonable
satisfaction.

Section 8.6 Deficiency.  Subject to applicable law, Grantors will remain liable
for any deficiency owing to the Beneficiary after application of the net
proceeds of any foreclosure sale.

Section 8.7  Grantors’ Waiver of Appraisement, Marshaling, Etc.  Grantors agree
that Grantors will not at any time insist upon or plead or in any manner
whatsoever claim the benefit of any appraisement, valuation, stay, extension or
redemption law now or hereafter in force, in order to prevent or hinder the
enforcement or foreclosure of this instrument, the absolute sale of the
Collateral or the possession thereof by any purchaser at any sale made pursuant
to this instrument or pursuant to the decree of any court of competent
jurisdiction.  Grantors, for themselves and all who may claim through or under
them, hereby waives the benefit of all such laws and to the extent that Grantors
may lawfully do so under applicable state law, waive any and all right to have
the Collateral marshaled upon any foreclosure of the lien hereof or sold in
inverse order of alienation and, Grantors agree that the Collateral may be sold
as an entirety.

21

--------------------------------------------------------------------------------





ARTICLE 9 -MISCELLANEOUS

Section 9.1 Recording and Filing.  Grantors shall pay all costs of filing,
registering and recording this and every other instrument in addition or
supplemental hereto and all financing statements the Beneficiary may require, in
such offices and places and at such times and as often as may be, in the
judgment of the Beneficiary, necessary to preserve, protect and renew the lien
and security interest herein created as a first lien and prior security interest
on and in the Collateral and otherwise do and perform all matters or things
necessary or expedient to be done or observed by reason of any law or regulation
of any State or of the United States or of any other competent authority for the
purpose of effectively creating, maintaining and preserving the lien and
security interest created herein and on the Collateral and the priority thereof.
 Grantors shall also pay the costs of obtaining reports from appropriate filing
officers concerning financing statement filings in respect of any of the
Collateral in which a security interest is granted herein.

Section 9.2 Trustee’s and Beneficiary’s Right to Perform Grantors’ Obligations.
 Grantors agree that, upon the occurrence of an Event of Default, the
Beneficiary or the Trustee or any receiver appointed hereunder may, but shall
not be obligated to, perform or cause to be performed such act causing such
Event of Default, and any expense incurred by the Beneficiary or the Trustee in
so doing shall be a demand obligation owing by Grantors to the Beneficiary,
shall bear interest at the rate set forth in the Pledge Agreement or the maximum
rate permitted by applicable law, whichever is greater, until paid and shall be
a part of the Obligations, and the Beneficiary, the Trustee or any receiver
shall be subrogated to all of the rights of the party receiving the benefit of
such performance.  The undertaking of such performance by the Beneficiary, the
Trustee or any receiver as aforesaid shall not obligate such person to continue
such performance or to engage in such performance or performance of any other
act in the future, shall not relieve Grantors from the observance or performance
of any covenant, warranty or agreement contained in this instrument or
constitute a waiver of default hereunder and shall not affect the right of the
Beneficiary to accelerate the payment of all indebtedness and other sums secured
hereby or to resort to any other of its rights or remedies hereunder or under
applicable law.  In the event the Beneficiary, the Trustee or any receiver
appointed hereunder undertakes any such action, no such party shall have any
liability to any Grantor.

Section 9.3 Discharge of Purchaser.  Upon any sale made under the powers of sale
herein granted and conferred, the receipt of Beneficiary will be sufficient
discharge to the purchaser or purchasers at any sale for the purchase money, and
such purchaser or purchasers and the heirs, devisees, personal representatives,
successors and assigns thereof will not, after paying such purchase money and
receiving such receipt of Beneficiary, be obliged to see to the application
thereof or be in anywise answerable for any loss, misapplication or
nonapplication thereof.

Section 9.4 Indebtedness of Obligations Absolute.  Nothing herein contained
shall be construed as limiting the Beneficiary to the collection of any
indebtedness of Grantors to the Beneficiary only out of the income, revenue,
rents, issues and profits from the Collateral or as obligating the Beneficiary
to delay or withhold action upon any default which may be occasioned by failure
of such income or revenue to be sufficient to retire the principal or interest
when due on the indebtedness secured hereby.  It is expressly understood between
the Beneficiary and Grantors that any indebtedness of Grantors to the
Beneficiary secured hereby shall constitute an absolute, unconditional
obligation of Grantors to pay as provided herein or therein in accordance with
the terms of the instrument evidencing such indebtedness in the amount therein
specified at the maturity date or at the respective maturity dates of the
installments thereof, whether by acceleration or otherwise.

Section 9.5 Defense of Claims.  The Trustee will promptly notify Grantors and
the Beneficiary in writing of the commencement of any legal proceedings
affecting Beneficiary’s or Trustee’s interest in the Collateral, or any part
thereof, and shall take such action, employing attorneys acceptable to the
Beneficiary (acting reasonably), as may be necessary to preserve the Grantors’,
the Trustee’s and the Beneficiary’s rights affected thereby; and should Grantors
fail or refuse to take any such action, the Trustee or the Beneficiary may take
the action on behalf of and in the name of Grantors and at Grantors’ expense.
 Moreover, the Beneficiary or the Trustee on behalf of Beneficiary may take
independent action in connection therewith as they may in their discretion deem
proper, and Grantors hereby agree to make reimbursement for all sums advanced
and all expenses incurred in such actions plus interest at the rate set forth in
the Pledge Agreement or the maximum rate permitted by applicable law, whichever
is greater.

22

--------------------------------------------------------------------------------





Section 9.6 Termination and Reconveyance.  If all the Obligations are
irrevocably and finally paid in full, the covenants herein contained are well
and truly performed, and the Pledge Agreement is terminated and no longer in
effect, and if Grantors and the Beneficiary intend at such time that this
instrument not secure any obligation of Grantors thereafter arising, then the
Beneficiary shall, at Grantors’ cost and expense, deliver or cause to be
delivered to Grantors proper instruments executed by the Trustee evidencing the
reconveyance of this instrument.  Until such delivery, this instrument shall
remain and continue in full force and effect.  All indemnifications provided by
Grantors for the benefit of the Trustee and/or the Beneficiary shall survive any
release, termination or reconveyance of this Deed of Trust and shall remain in
full force and effect.

Section 9.7 Renewals, Amendments and Other Security.  Renewals, restatements,
replacements and extensions of the Obligations may be given at any time,
amendments may be made to the agreements with third parties relating to any part
of the Obligations or the Collateral, and the Beneficiary or the Trustee may
take or hold other security for the Obligations without notice to or consent of
Grantors.  The Trustee or the Beneficiary may resort first to other security or
any part thereof, or first to the security herein given or any part thereof, or
from time to time to either or both, even to the partial or complete abandonment
of either security, and such action will not be a waiver of any rights conferred
by this instrument.

Section 9.8 Successor Trustees.  The Trustee may resign in writing addressed to
Beneficiary or be removed at any time with or without cause by an instrument in
writing duly executed by Beneficiary.  In case of the resignation or removal of
the Trustee, a successor Trustee may be appointed by Beneficiary by instrument
of substitution complying with any applicable requirements of law, and in the
absence of any such requirement, without other formality than an appointment and
designation in writing.  Any appointment and designation will be full evidence
of the right and authority to make the same and of all facts therein recited.
 Upon the making of any appointment and designation, all the estate and title of
the Trustee in all of the Collateral will vest in the named successor Trustee,
and the successor will thereupon succeed to all the rights, powers, privileges,
immunities and duties hereby conferred upon the Trustee.  All references herein
to the Trustee will be deemed to refer to the Trustee from time to time acting
hereunder.

Section 9.9 Limitations on Interest.  No provision of the Pledge Agreement, this
Deed of Trust, or other instrument constituting or evidencing any of the
Obligations or any other agreement between the parties shall require the payment
or permit the collection of interest in excess of the maximum non-usurious rate
which Grantors may agree to pay under applicable laws.  The intention of the
parties being to conform strictly to applicable usury laws now in force, the
interest on the principal amount of the Pledge Agreement and the interest on
other amounts due under and/or secured by this instrument shall be held to be
subject to reduction to the amount allowed under said applicable usury laws as
now or hereafter construed by the courts having jurisdiction, and any excess
interest paid—when considering the Obligations as a whole—shall first be applied
to principal then outstanding under the Obligations, with any remainder credited
to Grantors as applicable.

23

--------------------------------------------------------------------------------





Section 9.10 Effect of Instrument.  This instrument shall be deemed and
construed to be, and may be enforced as, an assignment, chattel mortgage or
security agreement, common law pledge, contract, deed of trust, financing
statement, and as any one or more of them if appropriate under applicable state
law.  This instrument shall be effective as a financing statement covering
minerals, As-Extracted Collateral or the like and accounts subject to Article 9
of the UCC as enacted in the appropriate jurisdiction and is to be filed for
record in the Office of the County Recorder or other appropriate office of each
county where any part of the Collateral is situated.  A carbon, photographic, or
other reproduction of this Deed of Trust or of any financing statement relating
to this Deed of Trust shall be sufficient as a financing statement.

Section 9.11 Unenforceable or Inapplicable Provisions.  If any provision hereof
or of any of the written instruments constituting part or all of the Obligations
is invalid or unenforceable in any jurisdiction, whether with respect to all
parties hereto or with respect to less than all of such parties, the other
provisions hereof and of the written instruments will remain in full force and
effect in that jurisdiction with respect to the parties as to which such
provision is valid and enforceable, and the remaining provisions hereof will be
liberally construed in favor of Beneficiary in order to carry out the provisions
hereof.  The invalidity of any provision of this instrument in any jurisdiction
will not affect the validity or enforceability of any provision in any other
jurisdiction.

Section 9.12 Rights Cumulative.  

(a) Each and every right, power and remedy given to the Beneficiary herein or in
any other written instrument relating to the Obligations will be cumulative and
not exclusive; and each and every right, power and remedy whether specifically
given herein or otherwise existing may be exercised from time to time and as
often and in such order as may be deemed expedient by the Beneficiary, and the
exercise, or the beginning of the exercise, of any such right, power or remedy
will not be deemed a waiver of the right to exercise, at the same time or
thereafter, any other right, power or remedy.  No waiver, delay, omission, or
forbearance by the Beneficiary of any right, power or remedy hereunder or under
applicable law on any occasion will act as, or shall be deemed to be, a bar to
the exercise of any right, power or remedy on any subsequent occasion or shall
otherwise exhaust or impair any such right, power or remedy or shall be deemed
to waive any Event of Default or to constitute acquiescence.  Every right, power
and remedy given to the Trustee or the Beneficiary may be exercised from time to
time and as often as may be deemed expedient by the Trustee or the Beneficiary.

(b) No failure on the part of the Beneficiary to exercise, no course of dealing
with respect to, and no delay on the part of the Beneficiary in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right, power, privilege or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power, privilege or remedy.

(c) In the event that the Beneficiary shall have instituted any proceeding to
enforce any right, power, privilege or remedy under this Deed of Trust or any
other documents executed in connection with the Obligations by foreclosure,
sale, entry or otherwise, and such proceeding shall have been halted,
discontinued, delayed or abandoned for any reason, then and in every such case,
the Grantors and the Beneficiary shall be restored to their respective former
positions and rights hereunder with respect to the Collateral, and all rights,
remedies, privileges and powers of the Beneficiary shall continue as if no such
proceeding had been instituted.

24

--------------------------------------------------------------------------------





Section 9.13 Non-Waiver.  No act, delay, omission or course of dealing between
the Beneficiary and Grantors will be a waiver of any of the Beneficiary’s rights
or remedies hereunder or under applicable law.  No waiver, change or
modification in whole or in part of this instrument or any other written
instrument will be effective unless in a writing signed by the Beneficiary.

Section 9.14 Beneficiary’s Expenses.  Grantors agree to pay in full all
reasonable costs and expenses, including attorneys’ fees, of the Beneficiary or
the Trustee which may have been or may be incurred by the Beneficiary or the
Trustee in connection with the collection of the Obligations and the enforcement
of any of Grantors’ obligations hereunder and under any documents executed in
connection with the Obligations.

Section 9.15 Indemnification.  In addition to any other indemnifications or
similar obligations contained in this instrument or elsewhere, Grantors hereby
indemnify, save and hold harmless, and agree to defend, the Beneficiary and the
Trustee, their respective successors and assigns, their respective affiliates
and their respective directors, partners, managers, principals, officers,
employees, agents, consultants and representatives (each, an “Indemnified
Party”) from, and no such Indemnified Party shall be liable for, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, fines,
suits, costs, charges, claims, taxes, fees, expenses, payments or disbursements
of any kind whatsoever, including attorneys’ fees and expenses (collectively
“Losses”) which may at any time (including, without limitation, at any time
following the payment of the Obligations) be imposed on, incurred or suffered by
or asserted or claimed against any Indemnified Party in any way relating to,
arising out of or resulting from: (a) this Deed of Trust, the Pledge Agreement,
or any instrument contemplated by or referred to herein or therein (including
exercise by the Beneficiary or the Trustee of any right, power or remedy
conferred upon it by this instrument or any other instrument pertaining hereto,
or from the attempt or failure of the Beneficiary or the Trustee to exercise any
such right, power or remedy); (b) the transactions contemplated hereby or by the
Pledge Agreement; (c) any act or omission of Grantors; (d) the ownership,
management, administration, development, operation, use, reclamation or
condition of the Lands, the other Collateral, the Mine or any other property;
(e) any actual or alleged presence or release of hazardous materials on, in or
from any property owned or operated by Grantors, including the Lands or any
portion of the Mine, or any environmental liability related in any way to
Grantors or any Related Party, or any breach or violation of, or alleged breach
or violation of, any environmental law by Grantors or any Related Party; and (f)
the business, operations, activities, decisions or actions of Grantors.
 Notwithstanding any provision hereof to the contrary, the foregoing indemnity
shall in all respects survive, continue and remain in full force and effect even
though all Obligations, indebtedness and other sums secured hereby may be fully
paid and the lien of this instrument released.

25

--------------------------------------------------------------------------------





Section 9.16 Partial Releases.  In the event Grantors sell for monetary
consideration or otherwise any portion of the Collateral, in compliance with and
as permitted by the Pledge Agreement or this Deed of Trust, and upon delivery of
the proceeds of such sale to Beneficiary for application toward the Obligations,
the Beneficiary shall cause the Trustee to release the lien of this instrument
with respect to the portion sold, at the reasonable request of Grantors, at
Grantors’ cost and expense.  No release from the lien of this instrument of any
part of the Collateral by Beneficiary shall in anywise alter, vary or diminish
the force, effect or lien of this instrument on the balance or remainder of the
Collateral.

Section 9.17 Subrogation.  This instrument is made with full substitution and
subrogation of Beneficiary and Trustee in and to all covenants and warranties by
others heretofore given or made in respect of the Collateral or any part
thereof.

Section 9.18 Notice.  All notices and deliveries of information hereunder shall
be deemed to have been duly given if actually delivered or mailed by registered
or certified mail, postage prepaid, addressed to the parties hereto at the
addresses set forth above on page 1; if by mail, then as of the date of such
mailing.  Each party may, by written notice so delivered to the others, change
the address to which delivery shall thereafter be made.

Section 9.19 Successors.  This instrument shall bind and inure to the benefit of
the respective successors and assigns of the parties.

Section 9.20 Interpretation.

(a) Article and section headings used in this instrument are intended for
convenience only and shall be given no significance whatever in interpreting and
construing the provisions of this instrument.

(b) As used in this instrument, “Beneficiary” and “Trustee” include their
respective successors and assigns.  Unless context otherwise requires, words in
the singular number include the plural and in the plural number include the
singular.  Words of the masculine gender include the feminine and neuter gender
and words of the neuter gender may refer to any gender.

(c) Any reference to Grantors, any Grantor, a Grantor, the Grantor or other
language referencing the Grantors, whether collectively or individually, shall
be interpreted to refer to the Grantors, each Grantor, or an individual Grantor,
as applicable, so as to maximize and preserve all rights of Beneficiary and
Trustee under this Deed of Trust, the Pledge Agreement and the Obligations.
 Reference to Grantors in lieu of a particular Grantor or each respective
Grantor, or vis-a-versa, is not intended to, nor shall it be interpreted as, in
any way limiting or affecting the rights of Beneficiary and Trustee hereunder.

Section 9.21 Counterparts.  This instrument may be executed in any number of
counterparts, each of which will for all purposes be deemed to be an original,
and all of which are identical except that to facilitate recordation, in
particular counterparts hereof, portions of Exhibit A hereto which describe
properties situated in counties other than the county in which the counterpart
is to be recorded may be omitted.

26

--------------------------------------------------------------------------------





Section 9.22 Survival of Representations and Warranties  All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Deed of Trust and the advance of any amounts or credit
facilities in connection with the Pledge Agreement.

Section 9.23 Rights Absolute.  All rights of the Trustee and the Beneficiary and
the deed of trust, pledge, assignment, charge and security interest hereunder,
and all obligations of the Grantors hereunder, shall be absolute and
unconditional, irrespective of:

(a) any lack of validity or enforceability of the Pledge Agreement or any other
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from the same, including, without limitation, any
increase in the Obligations;

(c) any taking, exchange, release or non-perfection of any other collateral, or
any taking, release, amendment or waiver of or consent to departure from any
guaranty, surety or support agreement for all or any of the Obligations;

(d)any manner of application of collateral or proceeds thereof, to all or any of
the Obligations, or any manner of sale or other disposition of any collateral
for all or any of the Obligations or any other assets of any principal,
guarantor or surety;

(e) any change, restructuring or termination of the corporate or company
structure or existence of Grantors or any affiliate thereof; and

(f) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, Grantors or any affiliate of Grantors, any other Person
liable for the Obligations or a third party guarantor or grantor of a security
interest.

Section 9.24 Joint and Several Liability. Grantors and any guarantor of the
Obligations are engaged in related businesses and are integrated to such an
extent that the financial strength and flexibility of each such party has a
direct, tangible and immediate impact on the success of the other parties.
 Grantors have and will continue to derive substantial and immediate direct and
indirect benefit from the Pledge Agreement, Obligations, and the transactions
entered into in connection therewith.  Grantors expressly waive any right to
revoke, terminate or suspend this Deed of Trust and acknowledges that they
entered into the Pledge Agreement and this Deed of Trust in contemplation of the
benefits that they would receive by the same.  

Section 9.25 Entire Agreement; Exhibits The Exhibits to this Deed of Trust form
an integral part of this Deed of Trust and are incorporated herein by reference
and expressly made a part hereof.  This Deed of Trust constitutes the entire
agreement among the parties with respect to the subject matter hereof,
superseding all prior statements, representations, discussions, agreements and
understandings, oral or written, relating to such subject matter, including all
term sheets and commitment letters.

27

--------------------------------------------------------------------------------





Section 9.26 No Obligation to Advance.  Grantors confirm that value has been
given by the Beneficiary to Grantors, that Grantors have rights in the
Collateral existing at the date of this Deed of Trust, and that Grantors and the
Beneficiary have not agreed to postpone the time for attachment of the security
interest granted hereby to any of the Collateral.  The security interest created
by this Deed of Trust shall have effect and be deemed to be effective whether or
not the Obligations or any part thereof are owing or in existence before or
after or upon the date of this Deed of Trust.  Neither the execution and
delivery of this Deed of Trust, nor the provision of any financial accommodation
by Beneficiary, shall oblige Beneficiary to make any financial accommodation or
further financial accommodation available to Grantors or any other Person.

Section 9.27 Acknowledgments.  Grantors hereby acknowledge that:

(a) They have been advised by their own legal counsel in the negotiation,
preparation, execution and delivery of this Deed of Trust and the Pledge
Agreement;

(b) this Deed of Trust and the Pledge Agreement shall not be construed  against
any party or more favorably in favor of any party based upon which party drafted
the same, it being agreed and acknowledged that all parties contributed
substantially to the negotiation and preparation of this Deed of Trust and the
Pledge Agreement;

(c) the Beneficiary has no fiduciary relationship with or duty to Grantors or
any Related Party arising out of or in connection with this Deed of Trust or any
other agreement, arrangement, Instrument or investment, and the relationship
between the Beneficiary and the Grantors and any Related Party in connection
herewith is solely that of debtor and creditor;

(d) No joint venture, partnership, mining partnership, agency relationship or
fiduciary duty, and no joint venture, partnership, mining partnership, agency
relationship or fiduciary duty exists, or shall be deemed to exist, between
Beneficiary and Grantors or any Related Party;

(e) Beneficiary is and has been acting solely as a principal, and Beneficiary
has not been, is not, and will not be, acting as an advisor, agent or fiduciary
for Grantors or any Related Party;

(f) Beneficiary may be engaged in a broad range of transactions that involve
interests that differ from those of Grantors, any Related Party and their
affiliates, and Beneficiary has no obligation to disclose any such interests to
Grantors, any Related Party or their affiliates; and

(g) no Related Party will claim that the Beneficiary has rendered advisory
services of any nature or with respect to, or owes a fiduciary or similar duty
to, any Related Party in connection with this Deed of Trust, the Pledge
Agreement or otherwise.

Section 9.28 [Intentionally Omitted]

Section 9.29 Governing Law.  This Deed of Trust shall be governed by the laws of
the State of Alaska.

28

--------------------------------------------------------------------------------





Section 9.30 WAIVER OF JURY TRIAL.  GRANTORS HEREBY (a) COVENANT AND AGREE NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND (b) WAIVE
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH GRANTORS MAY BE PARTY,
ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY PERTAINING TO THIS DEED OF
TRUST AND/OR ANY TRANSACTIONS, OCCURRENCES, COMMUNICATIONS, OR UNDERSTANDINGS
(OR THE LACK OF ANY OF THE FOREGOING) RELATING IN ANY WAY TO THE DEBTOR-CREDITOR
RELATIONSHIP BETWEEN THE PARTIES.  IT IS UNDERSTOOD AND AGREED THAT THIS WAIVER
CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH
ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO
THIS DEED OF TRUST.  THIS WAIVER OF JURY TRIAL IS SEPARATELY GIVEN, KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY GRANTORS AND GRANTORS HEREBY AGREE THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.
 TRUSTEE AND BENEFICIARY ARE EACH HEREBY AUTHORIZED TO SUBMIT THIS DEED OF TRUST
TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER, SO AS TO SERVE AS
CONCLUSIVE EVIDENCE OF SUCH WAIVER OF RIGHT TO TRIAL BY JURY.  GRANTORS
REPRESENT AND WARRANT THAT THEY HAVE BEEN REPRESENTED IN THE SIGNING OF THIS
DEED OF TRUST AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF THEIR OWN FREE WILL, AND/OR THAT THEY HAVE HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.

Section 9.31Submission to Jurisdiction; Venue; Service.

(a) Grantors irrevocably and unconditionally submit, for themselves and their
property, to the nonexclusive jurisdiction of the federal and state courts of
the State of Alaska, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Deed of Trust, or for recognition
or enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such court. The parties hereto agree
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Deed of Trust shall affect any right
that the Beneficiary may otherwise have to bring any action or proceeding
relating to this Deed of Trust against any Related Party or its properties in
the courts of any other jurisdiction.  Nothing in this Deed of Trust shall
impact the ability of Beneficiary or its affiliates to enforce any of the
Obligations in any jurisdiction selected in the documents governing the same.

(b) Grantors irrevocably and unconditionally waive to the fullest extent
permitted by applicable law, any objection that they may now or hereafter have
to the laying of venue of any action or proceeding arising out of or relating to
this Deed of Trust in any court referred to in this Section 9.31. Grantors
hereby irrevocably waive, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Grantors hereto irrevocably consent to service of process to the address set
forth in the preamble hereto.  Nothing in this Deed of Trust will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

Section 9.32 Maturity.  The maturity of this instrument, for purposes of AS 34
20.150 or any similar statute, shall occur upon the full satisfaction of all
indebtedness and other obligations secured by this instrument, or fifty (50)
years from the execution of this instrument, whichever is earlier.

[Signature Page to Follow]


 

29

--------------------------------------------------------------------------------



[image_2.jpg]

 

 

 

30

--------------------------------------------------------------------------------






Exhibit A

 

To

Deed of Trust, Security Agreement, Assignment of Production,

Rents and Leasehold Interests, Financing Statement and Fixture Filing

From WestMountain Gold, Inc. and Terra Gold Corp., as Grantors, to Fidelity
Title Company, as the Trustee, and BOCO Investments, LLC, as Beneficiary




Grantor Real Property




The following real property interests located in Mt. McKinley Recording
District, Fourth Judicial District Alaska:







1.  Owned Real Property




See Schedule 1 hereto.







2.  Leased Real Property




Lease, dated March 22, 2005, between Ben Porterfield and AngloGold Ashanti (USA)
Exploration Inc. as subsequently assigned to TGC for the following State Mining
Claims:




See Schedule 2 hereto.







31





--------------------------------------------------------------------------------




 

SCHEDULE  1 to EXHIBIT A

 

State of Alaska Mining Locations

 

 

Mt. McKinley

 

Claim

Date of

Rec. Dist.

DNR Serial

MTRS

Name

Posting

Doc. No.

Number

Location

TX 01

9-Aug-2004

2004-000282-0

645778

S20N025W 36

TX02

9-Aug-2004

2004-000283-0

645779

Sl9N025W  01

TX03

9-Aug-2004

2004-000284-0

645780

Sl9N025W 01

TX04

9-Aug-2004

2004-000285-0

645781

Sl9N025W 12

TX05

9-Aug-2004

2004-000286-0

645782

Sl9N025W 12

TX06

9-Aug-2004

2004-000287-0

645783

S20N024W30

TX07

9-Aug-2004

2004-000288-0

645784

Sl9N024W 06

TX08

9-Aug-2004

2004-000289-0

645785

Sl9N024W 07

TX09

9-Aug-2004

2004-000290-0

645786

Sl9N024W 07

TX 10

9-Aug-2004

2004-000291-0

645787

Sl9N024W 18

TX 11

9-Aug-2004

2004-000292-0

645788

S20N024W 30

TX 12

9-Aug-2004

2004-000293-0

645789

S20N024W 31

TX 13

9-Aug-2004

2004-000294-0

645790

S20N024W 31

TX 14

9-Aug-2004

2004-000295-0

645791

Sl9N024W 06

TX 15

9-Aug-2004

2004-000296-0

645792

Sl9N024W 06

TX 16

9-Aug-2004

2004-000297-0

645793

Sl9N024W 07

TX 17

9-Aug-2004

2004-000298-0

645794

Sl9N024W 07

TX 18

9-Aug-2004

2004-000299-0

645795

Sl9N024W 18

TX 19

9-Aug-2004

2004-000300-0

645796

S20N024W 32

TX20

9-Aug-2004

2004-000301-0

645797

Sl9N024W 05

TX21

9-Aug-2004

2004-000302-0

645798

Sl9N024W 05

TX22

9-Aug-2004

2004-000303-0

645799

Sl9N024W 08

TX23

9-Aug-2004

2004-000304-0

645800

Sl9N024W 05

TX24

9-Aug-2004

2004-000305-0

645801

Sl9N024W 05

TX25

9-Aug-2004

2004-000306-0

645802

Sl9N024W 08

TX26

9-Aug-2004

2004-000307-0

645803

Sl9N024W 08

TX27

9-Aug-2004

2004-000308-0

645804

Sl9N024W 17

TX28

8-Mar-2005

2005-000023-0

648390

S20N024W29

TX29

5-Mar-2005

2005-000024-0

648391

S20N024W30

TX30

8-Mar-2005

2005-000025-0

648392

S20N025W 36

TX- 31

13-Apr-2005

2005-000119-0

649367

S20N025W 15

TX-32

13-Apr-2005

2005-000120-0

649368

S20N025W 14

TX- 33

13-Apr-2005

2005-000121-0

649369

S20N025W 14

TX-34

13-Apr-2005

2005-000122-0

649370

S20N025W 13

TX- 35

13-Apr-2005

2005-000123-0

649371

S20N025W 13

TX-36

13-Apr-2005

2005-000124-0

649372

S20N024W 18

TX-37

13-Apr-2005

2005-000125-0

649373

S20N024W 18

TX- 38

13-Apr-2005

2005-000126-0

649374

S20N025W  15

TX-39

13-Apr-2005

2005-000127-0

649375

S20N025W 14

TX-40

13-Apr-2005

2005-000128-0

649376

S20N025W 14

 

 

Schedule 1 to EXHIBITA- Page1

--------------------------------------------------------------------------------



 

 

 

Mt. McKinley

 

 

Claim

Date of

Rec. Dist.

DNR Serial

MTRS

Name

Posting

Doc. No.

Number

Location

TX-41

13-Apr-2005

2005-000129-0

649377

S20N025W 13

TX-42

13-Apr-2005

2005-000130-0

649378

S20N025W 13

TX-43

13-Apr-2005

2005-000131-0

649379

S20N024W 18

TX-44

13-Apr-2005

2005-000132-0

649380

S20N024W 18

TX-45

13-Apr-2005

2005-000133-0

649381

S20N025W22

TX-46

13-Apr-2005

2005-000134-0

649382

S20N025W 23

TX-47

13-Apr-2005

2005-000135-0

649383

S20N025W 23

TX-48

13-Apr-2005

2005-000136-0

649384

S20N025W24

TX-49

13-Apr-2005

2005-000137-0

649385

S20N025W24

TX-50

13-Apr-2005

2005-000138-0

649386

S20N024W 19

TX- 51

13-Apr-2005

2005-000139-0

649387

S20N024W 19

TX-52

13-Apr-2005

2005-000140-0

649388

S20N025W22

TX- 53

13-Apr-2005

2005-000141-0

649389

S20N025W 23

TX-54

13-Apr-2005

2005-000142-0

649390

S20N025W 23

TX- 55

13-Apr-2005

2005-000143-0

649391

S20N025W24

TX-56

13-Apr-2005

2005-000144-0

649392

S20N025W24

TX-57

13-Apr-2005

2005-000145-0

649393

S20N024W 19

TX- 58

13-Apr-2005

2005-000146-0

649394

S20N024W 19

TX-59

13-Apr-2005

2005-000147-0

649395

S20N025W27

TX-60

13-Apr-2005

2005-000148-0

649396

S20N025W26

TX- 61

13-Apr-2005

2005-000149-0

649397

S20N025W26

TX-62

13-Apr-2005

2005-000150-0

649398

S20N025W 25

TX-63

13-Apr-2005

2005-000151-0

649399

S20N025W 25

TX-64

13-Apr-2005

2005-000152-0

649400

S20N024W30

TX-65

13-Apr-2005

2005-000153-0

649401

S20N025W27

TX-66

13-Apr-2005

2005-000154-0

649402

S20N025W26

TX-67

13-Apr-2005

2005-000155-0

649403

S20N025W26

TX-68

13-Apr-2005

2005-000156-0

649404

S20N025W 25

TX-69

13-Apr-2005

2005-000157-0

649405

S20N025W 25

TX-70

13-Apr-2005

2005-000158-0

649406

S20N025W 35

TX- 71

13-Apr-2005

2005-000159-0

649407

S20N025W 35

TX-72

13-Apr-2005

2005-000160-0

649408

S20N025W 36

TX-73

13-Apr-2005

2005-000161-0

649409

S20N025W 35

TX-74

13-Apr-2005

2005-000162-0

649410

S20N025W 35

TX-75

13-Apr-2005

2005-000163-0

649411

S20N025W 36

TX-76

13-Apr-2005

2005-000164-0

649412

S20N024W29

TX-77

13-Apr-2005

2005-000165-0

649413

S20N024W29

TX-78

13-Apr-2005

2005-000166-0

649414

S20N024W29

TX-79

13-Apr-2005

2005-000167-0

649415

S20N024W28

TX- 80

13-Apr-2005

2005-000168-0

649416

S20N024W28

TX- 81

13-Apr-2005

2005-000169-0

649417

S20N024W27

TX- 82

13-Apr-2005

2005-000170-0

649418

S20N024W27

TX- 83

13-Apr-2005

2005-000171-0

649419

S20N024W32

TX- 84

13-Apr-2005

2005-000172-0

649420

S20N024W32

 

Schedule1to EXHIBITA- Page2

--------------------------------------------------------------------------------



 

 

 

 

Mt. McKinley

 

 

Claim

Date of

Rec. Dist.

DNR Serial

MTRS

Name

Posting

Doc. No.

Number

Location

TX- 85

13-Apr-2005

2005-000173-0

649421

S20N024W 33

TX- 86

13-Apr-2005

2005-000174-0

649422

S20N024W 33

TX- 87

13-Apr-2005

2005-000175-0

649423

S20N024W34

TX- 88

13-Apr-2005

2005-000176-0

649424

S20N024W34

TX- 89

13-Apr-2005

2005-000177-0

649425

S20N024W32

TX-90

13-Apr-2005

2005-000178-0

649426

S20N024W 33

TX- 91

13-Apr-2005

2005-000179-0

649427

S20N024W 33

TX-92

13-Apr-2005

2005-000180-0

649428

S20N024W34

TX-93

13-Apr-2005

2005-000181-0

649429

S20N024W34

TX-94

13-Apr-2005

2005-000182-0

649430

Sl9N024W 04

TX-95

13-Apr-2005

2005-000183-0

649431

Sl9N024W 04

TX-96

13-Apr-2005

2005-000184-0

649432

Sl9N024W 03

TX-97

13-Apr-2005

2005-000185-0

649433

Sl9N024W 03

TX-98

13-Apr-2005

2005-000186-0

649434

Sl9N024W 04

TX-99

13-Apr-2005

2005-000187-0

649435

Sl9N024W 04

TX-100

13-Apr-2005

2005-000188-0

649436

Sl9N024W 03

TX-101

13-Apr-2005

2005-000189-0

649437

Sl9N024W 03

TX-102

13-Apr-2005

2005-000190-0

649438

Sl9N024W 09

TX-103

13-Apr-2005

2005-000191-0

649439

Sl9N024W 09

TX-104

13-Apr-2005

2005-000192-0

649440

Sl9N024W 10

TX-105

13-Apr-2005

2005-000193-0

649441

Sl9N024W 10

TX-106

13-Apr-2005

2005-000194-0

649442

Sl9N024W 09

TX-107

13-Apr-2005

2005-000195-0

649443

Sl9N024W 09

TX-108

13-Apr-2005

2005-000196-0

649444

Sl9N024W 10

TX-109

13-Apr-2005

2005-000197-0

649445

Sl9N024W 10

TX-llO

13-Apr-2005

2005-000198-0

649446

Sl9N024W 16

TX-lll

13-Apr-2005

2005-000199-0

649447

Sl9N024W 16

TX-ll2

13-Apr-2005

2005-000200-0

649448

Sl9N024W 15

TX-113

13-Apr-2005

2005-000201-0

649449

Sl9N024W 15

TX-ll4

13-Apr-2005

2005-000202-0

649450

Sl9N024W 18

TX-ll5

13-Apr-2005

2005-000203-0

649451

Sl9N024W 18

TX-ll6

13-Apr-2005

2005-000204-0

649452

Sl9N024W 17

TX-ll7

13-Apr-2005

2005-000205-0

649453

Sl9N024W 17

TX-ll8

13-Apr-2005

2005-000206-0

649454

Sl9N024W 16

TX-ll9

13-Apr-2005

2005-000207-0

649455

Sl9N024W 16

TX-120

13-Apr-2005

2005-000208-0

649456

Sl9N024W 15

TX-121

13-Apr-2005

2005-000209-0

649457

Sl9N024W 15

TX-122

13-Apr-2005

2005-000210-0

649458

Sl9N024W 19

TX-123

13-Apr-2005

2005-000211-0

649459

Sl9N024W 19

TX-124

13-Apr-2005

2005-000212-0

649460

Sl9N024W 20

TX-125

13-Apr-2005

2005-000213-0

649461

Sl9N024W 20

TX-126

13-Apr-2005

2005-000214-0

649462

Sl9N024W 21

TX-127

13-Apr-2005

2005-000215-0

649463

Sl9N024W 21

TX-128

13-Apr-2005

2005-000216-0

649464

Sl9N024W 22



 

Schedule1to EXHIBITA- Page3

--------------------------------------------------------------------------------





 

 

Mt. McKinley

 

 

Claim

Date of

Rec. Dist.

DNR Serial

MTRS

Name

Posting

Doc. No.

Number

Location

TX-129

13-Apr-2005

2005-000217-0

649465

Sl9N024W 22

TX-130

13-Apr-2005

2005-000218-0

649466

Sl9N024W 19

TX-131

13-Apr-2005

2005-000219-0

649467

Sl9N024W 19

TX-132

13-Apr-2005

2005-000220-0

649468

Sl9N024W 20

TX-133

13-Apr-2005

2005-000221-0

649469

Sl9N024W 20

TX-134

13-Apr-2005

2005-000222-0

649470

Sl9N024W 21

TX-135

13-Apr-2005

2005-000223-0

649471

Sl9N024W 21

TX-136

13-Apr-2005

2005-000224-0

649472

Sl9N024W 22

TX-137

13-Apr-2005

2005-000225-0

649473

Sl9N024W 22

TX-138

13-Apr-2005

2005-000226-0

649474

Sl9N024W 28

TX-139

13-Apr-2005

2005-000227-0

649475

Sl9N024W 28

TX-140

13-Apr-2005

2005-000228-0

649476

Sl9N024W 27

TX-141

13-Apr-2005

2005-000229-0

649477

Sl9N024W 27

TR-142

3-0ct-2005

2005-000376-0

651073

Sl9N024W 30

TR-143

3-0ct-2005

2005-000377-0

651074

Sl9N024W 30

TR-144

3-0ct-2005

2005-000378-0

651075

Sl9N024W 29

TR-145

3-0ct-2005

2005-000379-0

651076

Sl9N024W 29

TR-146

3-0ct-2005

2005-000380-0

651077

Sl9N024W 30

TR-147

3-0ct-2005

2005-000381-0

651078

Sl9N024W 30

TR-148

3-0ct-2005

2005-000382-0

651079

Sl9N024W 29

TR-149

3-0ct-2005

2005-000383-0

651080

Sl9N024W 29

TR-150

3-0ct-2005

2005-000384-0

651081

S20N024W20

TR-151

3-0ct-2005

2005-000385-0

651082

S21N024W 20

TR-152

3-0ct-2005

2005-000386-0

651083

S22N024W 21

TR-153

3-0ct-2005

2005-000387-0

651084

S23N024W 21

TR-154

3-0ct-2005

2005-000388-0

651085

S20N024W22

TR-155

3-0ct-2005

2005-000389-0

651086

S20N024W22

TR-156

3-0ct-2005

2005-000390-0

651087

S20N024W23

TR-157

3-0ct-2005

2005-000391-0

651088

S20N024W20

TR-158

3-0ct-2005

2005-000392-0

651089

S20N024W20

TR-159

3-0ct-2005

2005-000393-0

651090

S20N024W 21

TR-160

3-0ct-2005

2005-000394-0

651091

S20N024W 21

TR-161

3-0ct-2005

2005-000395-0

651092

S20N024W22

TR-162

3-0ct-2005

2005-000396-0

651093

S20N024W22

TR-163

3-0ct-2005

2005-000397-0

651094

S20N024W23

TR-164

3-0ct-2005

2005-000398-0

651095

S20N024W28

TR-165

3-0ct-2005

2005-000399-0

651096

S20N024W28

TR-166

3-0ct-2005

2005-000400-0

651097

S20N024W27

TR-167

3-0ct-2005

2005-000401-0

651098

S20N024W27

TR-168

3-0ct-2005

2005-000402-0

651099

S20N024W26

TR-169

3-0ct-2005

2005-000403-0

651100

S20N024W26

TR-170

3-0ct-2005

2005-000404-0

651101

S20N024W 35

TR-171

3-0ct-2005

2005-000405-0

651102

S20N024W 35

 

Schedule1to EXHIBITA- Page4

--------------------------------------------------------------------------------



 

 

 

Mt. McKinley

 

 

Claim

Date of

Rec. Dist.

DNR Serial

MTRS

Name

Posting

Doc. No.

Number

Location

TR-172

3-0ct-2005

2005-000406-0

651103

Sl9N024W 02

TRW  1

17-0ct-2006

2006-000705-0

655924

Sl9N025W 24

TRW 2

17-0ct-2006

2006-000706-0

655925

Sl9N025W 24

TRW 3

17-0ct-2006

2006-000707-0

655926

Sl9N025W 24

TRW  4

17-0ct-2006

2006-000708-0

655927

Sl9N025W 24

TRW 5

17-0ct-2006

2006-000709-0

655928

Sl9N025W 13

TRW 6

17-0ct-2006

2006-000710-0

655929

Sl9N025W 13

TRW 7

17-0ct-2006

2006-000711-0

655930

Sl9N025W 13

TRW  8

17-0ct-2006

2006-000712-0

655931

Sl9N025W 13

TRW 9

17-0ct-2006

2006-000713-0

655932

Sl9N025W 11

TRWlO

17-0ct-2006

2006-000714-0

655933

Sl9N025W 12

TRW 11

17-0ct-2006

2006-000715-0

655934

Sl9N025W 11

TRW12

17-0ct-2006

2006-000716-0

655935

Sl9N025W 12

TRW13

17-0ct-2006

2006-000717-0

655936

Sl9N025W 03

TRW14

17-0ct-2006

2006-000718-0

655937

Sl9N025W 02

TRW15

17-0ct-2006

2006-000719-0

655938

Sl9N025W 02

TRW16

17-0ct-2006

2006-000720-0

655939

Sl9N025W01

TRW17

17-0ct-2006

2006-000721-0

655940

Sl9N025W 03

TRW18

17-0ct-2006

2006-000722-0

655941

Sl9N025W 02

TRW19

17-0ct-2006

2006-000723-0

655942

Sl9N025W 02

TRW20

17-0ct-2006

2006-000724-0

655943

Sl9N025W01

TRW21

17-0ct-2006

2006-000725-0

655944

S20N025W 34

TRW22

17-0ct-2006

2006-000726-0

655945

S20N025W 34

SP1

15-Nov-2007

2007-000817-0

661807

S21N24W 25NE

SP2

15-Nov-2007

2007-000818-0

661808

S21N23W 30NW

SP3

15-Nov-2007

2007-000819-0

661809

S21N23W 30NE

SP4

15-Nov-2007

2007-000820-0

661810

S21N24W 25SE

SP5

15-Nov-2007

2007-000821-0

661811

S21N23W 30SW

SP6

15-Nov-2007

2007-000822-0

661812

S21N23W 30SE

SP7

15-Nov-2007

2007-000823-0

661813

S21NN4W 36NE

SP8

15-Nov-2007

2007-000824-0

661814

S21N23W 31NW

SP9

15-Nov-2007

2007-000825-0

661815

S21N23W 31NE

SP 10

15-Nov-2007

2007-000826-0

661816

S21N24W 36SE

SP 11

15-Nov-2007

2007-000827-0

661817

S21N23W 31SW

SP 12

15-Nov-2007

2007-000828-0

661818

S20N24W2NW

SP 13

15-Nov-2007

2007-000829-0

661819

S20N24W2NE

SP 14

15-Nov-2007

2007-000830-0

661820

S20N24W 3SE

SP 15

15-Nov-2007

2007-000831-0

661821

S20N24W2SW

SP 16

15-Nov-2007

2007-000832-0

661822

S20N24W 2SE

SP 17

15-Nov-2007

2007-000833-0

661823

S20N24W 1ONW

SP 18

15-Nov-2007

2007-000834-0

661824

S20N24W 1ONE

SP 19

15-Nov-2007

2007-000835-0

661825

S20N24W l lNW

 

Schedule1to EXHIBITA- Page5

--------------------------------------------------------------------------------



 

 

 

 

 

Mt. McKinley

 

 

Claim

Date of

Rec. Dist.

DNR Serial

MTRS

Name

Posting

Doc. No.

Number

Location

SP 20

15-Nov-2007

2007-000836-0

661826

S20N24W l lNE

SP 21

15-Nov-2007

2007-000837-0

661827

S20N24W 9SE

SP 22

15-Nov-2007

2007-000838-0

661828

S20N24W 1OSW

SP 23

15-Nov-2007

2007-000839-0

661829

S20N24W 1OSE

SP 24

15-Nov-2007

2007-000840-0

661830

S20N24W 11SW

SP 25

15-Nov-2007

2007-000841-0

661831

S20N24W l lSE

SP 26

15-Nov-2007

2007-000842-0

661832

S20N24W 12SW

SP 27

15-Nov-2007

2007-000843-0

661833

S20N24W l 6NW

SP 28

15-Nov-2007

2007-000844-0

661834

S20N24W l 6NE

SP 29

15-Nov-2007

2007-000845-0

661835

S20N24W 15NW

SP 30

15-Nov-2007

2007-000846-0

661836

S20N24W 15NE

SP 31

15-Nov-2007

2007-000847-0

661837

S20N24W l 4NW

SP 32

15-Nov-2007

2007-000848-0

661838

S20N24W l 4NE

SP 33

15-Nov-2007

2007-000849-0

661839

S20N24W 13NW

SP 34

15-Nov-2007

2007-000850-0

661840

S20N24W 13NE

SP 35

15-Nov-2007

2007-000851-0

661841

S20N23W l 8NW

SP 36

15-Nov-2007

2007-000852-0

661842

S20N23W  l 8NE

SP 37

15-Nov-2007

2007-000853-0

661843

S20N24W l 7SE

SP 38

15-Nov-2007

2007-000854-0

661844

S20N24W l 6SW

SP 39

15-Nov-2007

2007-000855-0

661845

S20N24W l 6SE

SP 40

15-Nov-2007

2007-000856-0

661846

S20N23W 18SW

SP 41

15-Nov-2007

2007-000857-0

661847

S20N23W l 8SE

TRS 1

15-Jul-ll

2011-000302-0

708419

S019N24Wl lSW

TRS2

15-Jul-ll

2011-000303-0

708420

S019N24Wl lSE

TRS3

15-Jul-ll

2011-000304-0

708421

SOI9N24Wl4NW

TRS4

15-Jul-ll

2011-000305-0

708422

SOI9N24Wl4NE

TRS5

15-Jul-ll

2011-000306-0

708423

SOl9N24W13NW

TRS6

15-Jul-ll

2011-000307-0

708424

SO l 9N24W13NE

TRS7

15-Jul-ll

2011-000308-0

708425

SOl9N23Wl8NW

TRS 8

15-Jul-ll

2011-000309-0

708426

SO l 9N23Wl 8NE

TRS9

15-Jul-ll

2011-000310-0

708427

S019N23Wl7NW

TRSlO

15-Jul-ll

2011-000311-0

708428

S019N23Wl 7NE

TRS 11

15-Jul-ll

2011-000312-0

708429

SOl9N23Wl6NW

TRS12

15-Jul-ll

2011-000313-0

708430

SO l9N24Wl4SW

TRS 13

15-Jul-ll

2011-000314-0

708431

SOI9N24Wl4SE

TRS14

15-Jul-ll

2011-000315-0

708432

SOI9N24W13SW

TRS 15

15-Jul-ll

2011-000316-0

708433

SOI9N24W13SE

TRS16

15-Jul-ll

2011-000317-0

708434

SOI9N23Wl8SW

TRS17

15-Jul-ll

2011-000318-0

708435

SOI9N23Wl8SE

TRS18

15-Jul-ll

2011-000319-0

708436

S019N23Wl7SW

TRS19

15-Jul-ll

2011-000320-0

708437

S019N23Wl 7SE

TRS20

15-Jul-ll

2011-000321-0

708438

SO l9N23Wl6SW

TRS 21

15-Jul-ll

2011-000322-0

708439

SOl9N24W23NW

 

Schedule1to EXHIBITA- Page6



--------------------------------------------------------------------------------





 

 

Mt. McKinley

 

 

Claim

Date of

Rec. Dist.

DNR Serial

MTRS

Name

Posting

Doc. No.

Number

Location

TRS22

15-Jul-ll

2011-000323-0

708440

SOl9N24W23NE

TRS23

15-Jul-ll

2011-000324-0

708441

SOl9N24W24NW

TRS24

15-Jul-ll

2011-000325-0

708442

SO l 9N24W24NE

TRS25

15-Jul-ll

2011-000326-0

708443

SOI9N23Wl9NW

TRS26

15-Jul-ll

2011-000327-0

708444

SOI9N23Wl9NE

TRS27

15-Jul-ll

2011-000328-0

708445

SOl9N23W20NW

TRS28

15-Jul-ll

2011-000329-0

708446

SO l 9N23W20NE

TRS29

19-Jun-ll

2011-000330-0

708447

SOI9N24W23SW

TRS 30

19-Jun-ll

2011-000331-0

708448

SOI9N24W23SE

TRS 31

19-Jun-ll

2011-000332-0

708449

SO l 9N24W24SW

TRS32

19-Jun-ll

2011-000333-0

708450

SO l 9N24W24SE

TRS 33

19-Jun-ll

2011-000334-0

708451

SO l 9N23Wl 9SW

TRS34

19-Jun-ll

2011-000335-0

708452

SO l 9N23Wl 9SE

TRS 35

19-Jun-ll

2011-000336-0

708453

SO l 9N23W20SW

TRS 36

19-Jun-ll

2011-000337-0

708454

SO l 9N23W20SE

TRS 37

19-Jun-ll

2011-000338-0

708455

SOl9N24W26NW

TRS 38

19-Jun-ll

2011-000339-0

708456

SO l 9N24W26NE

TRS 39

19-Jun-ll

2011-000340-0

708457

SOl9N24W25NW

TRS40

19-Jun-ll

2011-000341-0

708458

SO l 9N24W25NE

TRS 41

19-Jun-ll

2011-000342-0

708459

SOI9N23W30NW

TRS42

19-Jun-ll

2011-000343-0

708460

SOI9N23W30NE

TRS43

19-Jun-ll

2011-000344-0

708461

SOl9N23W29NW

TRS44

19-Jun-ll

2011-000345-0

708462

SO l 9N24W26SW

TRS45

19-Jun-ll

2011-000346-0

708463

SO l 9N24W26SE

TRS46

19-Jun-ll

2011-000347-0

708464

SOI9N24W25SW

TRS47

19-Jun-ll

2011-000348-0

708465

SOI9N24W25SE

TRS48

19-Jun-ll

2011-000349-0

708466

SO l 9N23W30SW

TRS49

19-Jun-ll

2011-000350-0

708467

SO l 9N23W30SE

TRE 1

5-Sep-10

2010-000468-0

615465

S020N24WI5SW

TRE2

5-Sep-10

2010-000469-0

615466

S020N24WI5SE

TRE3

5-Sep-10

2010-000470-0

615467

S020N24WI4SW

TRE4

5-Sep-10

2010-000471-0

615468

S020N24WI4SE

TRE5

5-Sep-10

2010-000472-0

615469

S020N24WI3SW

TRE6

5-Sep-10

2010-000473-0

615470

S020N24WI3SE

TRE7

5-Sep-10

2010-000474-0

615471

S020N24W23NE

TRE8

5-Sep-10

2010-000475-0

615472

S020N24W24NW

TRE9

5-Sep-10

2010-000476-0

615473

S020N24W24NE

TRE 10

5-Sep-10

2010-000477-0

615474

S020N23WI9NW

TRE 11

5-Sep-10

2010-000478-0

615475

S020N23WI9NE

TRE 12

5-Sep-10

2010-000479-0

615476

S020N24W23SE

TRE 13

5-Sep-10

2010-000480-0

615477

S020N24W24SW

TRE 14

5-Sep-10

2010-000481-0

615478

S020N24W24SE

TRE 15

5-Sep-10

2010-000482-0

615479

S020N23WI9SW

 

Schedule1to EXHIBITA- Page7

--------------------------------------------------------------------------------



 

 

 

Mt. McKinley

 

 

Claim

Date of

Rec. Dist.

DNR Serial

MTRS

Name

Posting

Doc. No.

Number

Location

TRE 16

5-Sep-10

2010-000483-0

615480

S020N23WI9SE

TRE 17

5-Sep-10

2010-000484-0

615481

S020N24W26NE

TRE 18

5-Sep-10

2010-000485-0

615482

S020N24W25NW

TRE 19

5-Sep-10

2010-000486-0

615483

S020N24W25NE

TRE20

5-Sep-10

2010-000487-0

615484

S020N23W30NW

TRE21

5-Sep-10

2010-000488-0

615485

S020N23W30NE

TRE22

5-Sep-10

2010-000489-0

615486

S020N24W26SE

TRE23

5-Sep-10

2010-000490-0

615487

S020N24W25SW

TRE24

5-Sep-10

2010-000491-0

615488

S020N24W25SE

TRE25

5-Sep-10

2010-000492-0

615489

S020N23W30SW

TRE26

5-Sep-10

2010-000493-0

615490

S020N23W30SE

TRE27

5-Sep-10

2010-000494-0

615491

S020N24W35NE

TRE28

5-Sep-10

2010-000495-0

615492

S020N24W36NW

TRE29

5-Sep-10

2010-000496-0

615493

S020N24W36NE

TRE30

5-Sep-10

2010-000497-0

615494

S020N23W31NW

TRE31

5-Sep-10

2010-000498-0

615495

S020N24W35SE

TRE32

5-Sep-10

2010-000499-0

615496

S020N24W36SW

TRE33

5-Sep-10

2010-000500-0

615497

S020N24W36SE

TRE34

5-Sep-10

2010-000501-0

615498

S020N23W3 l SW

TRE35

5-Sep-10

2010-000502-0

615499

SO l 9N24W2NE

TRE36

5-Sep-10

2010-000503-0

615500

SOI9N24W1NW

TRE37

5-Sep-10

2010-000504-0

615501

SOI9N24W1NE

TRE38

5-Sep-10

2010-000505-0

615502

SOI9N23W6NW

TRE39

5-Sep-10

2010-000506-0

615503

SOI9N23W6NE

TRE40

5-Sep-10

2010-000507-0

615504

SO l 9N24W2SW

TRE41

5-Sep-10

2010-000508-0

615505

SO l 9N24W2SE

TRE42

5-Sep-10

2010-000509-0

615506

SOI9N24W1SW

TRE43

5-Sep-10

2010-000510-0

615507

SOI9N24W1SE

TRE44

5-Sep-10

2010-000511-0

615508

SOI9N23W6SW

TRE45

5-Sep-10

2010-000512-0

615509

SOI9N23W6SE

TRE46

5-Sep-10

2010-000513-0

615510

S019N24Wl lNW

TRE47

5-Sep-10

2010-000514-0

615511

S019N24Wl lNE

TRE48

5-Sep-10

2010-000515-0

615512

SOI9N24Wl2NW

TRE49

5-Sep-10

2010-000516-0

615513

SOI9N24Wl2NE

TRESO

5-Sep-10

2010-000517-0

615514

SO l 9N23W7NW

TRE51

5-Sep-10

2010-000518-0

615515

SO l 9N23W7NE

TRE52

5-Sep-10

2010-000519-0

615516

SO l 9N24WI2SW

TRE53

5-Sep-10

2010-000520-0

615517

SOI9N24Wl2SE

TRE54

5-Sep-10

2010-000521-0

615518

SO l 9N23W7SW

TRE55

5-Sep-10

2010-000522-0

615519

SO l 9N23W7SE

 

Schedule1to EXHIBITA-Page8

--------------------------------------------------------------------------------



 

SCHEDULE  2 to EXHIBIT A

 

State of Alaska Mining Locations subject to Porterfield  Lease

 

 

 

 

Mt. McKinley

 

 

Claim

Date of

Rec. Dist.

DNR Serial

MTRS

Name

Posting

Doc. No.

Number

Location

Fish Creek  1

22-Mar-2005

2005-000012-0

648383

S20N024W 31

Fish Creek 2

22-Mar-2005

2005-000013-0

648384

S20N024W 31

Fish Creek 3

22-Mar-2005

2005-000014-0

648385

Sl9N024W 06

Fish Creek 4

22-Mar-2005

2005-000015-0

648386

Sl9N024W 17

Fish Creek 5

22-Mar-2005

2005-000016-0

648387

Sl9N024W 08

 

Schedule1to EXHIBITA- Page9

--------------------------------------------------------------------------------



 




Exhibit B

 

To

Deed of Trust, Security Agreement, Assignment of Production,

Rents and Leasehold Interests, Financing Statement and Fixture Filing

From WestMountain Gold, Inc. and Terra Gold Corp., as Grantors, to Fidelity
Title Company, as the Trustee, and BOCO Investments, LLC, as Beneficiary




Definition of BOCO Notes and Loan Documents

Beneficiary and WMTN entered into several Loan Agreements, Security Agreements
and related Promissory Notes in 2012, 2013, 2014, 2015 and 2016 as follows:



a. Amended and Restated Revolving Credit Loan and Security Agreement and Amended
and Restated Secured Convertible Promissory Note dated September 17, 2012, as
amended, pursuant to which Borrower executed and delivered to Lender a
Promissory Note in the principal amount of $1,852,115 (collectively, the
“September 2012 Note”), which Note, as amended, is due in full on November 15,
2017;



b. Loan Agreement, Promissory Note, Security Agreement and Warrant for the
Purchase of Common Stock of WestMountain Gold Inc. dated May 7, 2013, pursuant
to which Borrower executed and delivered to Lender a Promissory Note in the
principal amount of $500,000 (collectively, the “May 2013 Note”), which Note, as
amended, is due in full on December 15, 2018;



c. Loan Agreement, Promissory Note and Security Agreement dated June 27, 2013,
pursuant to which Borrower executed and delivered to Lender a Promissory Note in
the principal amount of $500,000 (collectively, the “June 2013 Note”), which
Note, as amended, is due in full on December 15, 2018;



d. Secured Promissory Note dated February 14, 2014 in the principal amount of
$1,000,000, executed by Borrower and delivered to Lender (the “February 2014
Note”), which Note, as amended, was due in full on November 15, 2016;



e. Promissory Note dated May 1, 2015 in the principal amount of $100,000
executed by Borrower and delivered to Lender (the “May 2015 Note”), which Note,
as amended, is due in full on December 15, 2018;



f. Secured Promissory Note dated June 26, 2015 having a face value of $150,000
and a currently outstanding principal balance of $109,346.31 executed by
Borrower and delivered to Lender (the “June 2015 Note”), which Note, as amended,
is due in full on December 15, 2018;



g. Secured Promissory Note dated March 22, 2016 in the principal amount of
$125,000 executed by Borrower and delivered to Lender (the “March 2016 Note”),
which Note, as amended, is due in full on December 15, 2018;



h. Secured Promissory Note dated April 12, 2016 in amount not to exceed
$1,000,000 and having a currently outstanding principal balance of $865,000
executed by Borrower and delivered to Lender (the “April 2016 Note”), which
Note, as amended, is due in full on October 31, 2018.



i. Secured Promissory Note dated November 18, 2016 in the principal amount of
$172,500 executed by Borrower and delivered to Lender (the “November 2016
Note”), which note is due in full on November, 17, 2017.

The notes identified in this Exhibit B shall collectively be referred to as the
“BOCO Notes.”  The term “Loan Documents” shall include, without limitation, each
of the BOCO Notes and all documents relating to, entered into in connection
with, or otherwise affecting any of the BOCO Notes (including, without
limitation, the security therefore or the rights and obligations of Beneficiary
and the Grantors thereunder), regardless of whether such documents are
specifically mentioned herein.

 

32
